QUIE

* 3207 KK.3 19043
MINUTA 2 3108
CONTRATO DE LICENCIA PARA LA EXPLORACION DE
HIDROCAREUROS
PERUPETRO S.A.
CON
THE MAPLE GAS CORPORATION DEL PERU, SUCURSAL FERUANA

31-B Y 3i-D

z CU ENTER VENCIOS
a
23 MAPLE RESOURCES CORPORATION
z zi
Z E: +
Oe £
GE ! BANCO CENTRAL DE RESERVA DEL PERU
Zi o
"4 w
u
2

Es ES

IAEA CAT

4d Mar

LO mo

DE

CASADO

MELTAR PLE
DPIEPOOOD a RBGARTE Ed 163 UL TIMAS

QUIER IA

CEN ESTE

MT EA POPE

"PERUPETRO S.A... Ebola

Deo Dl

DEL. y

ADAME FACGUL PAL CONSTA AQUERDO DE

DADA ta60 En

HO Sufro

TORIO DE

TON 0

14 DE

Cura. TEXTO

Cama E AE:

V)

Fibre.

Maldazto do

CRIPCIi0O

q

IN

¡HEGISTRANA
FUELICAs Y

TEC DE

LAMA

PTE

Se EETORO

Y DE LA OTRA FARTE :

REX W. CANON

CA

ETE

O IEC

DE MACLO. 100 NG

DELAS EE

ESTE

4 LONE

OS

TO Fara 1.08

AE GQ 341 QE

SS

DEC

IMA

DEL

30,

1 PROVINCIA Y DEPARTAMERTO DE

PASO UR DOES DI

AJTVCA, ESTADO CIVIL CASADO ==

Y DON GONZALO GUILLERMO JOSE RODRIGUEZ RKIVERA.-

INICIA

LOMA, Deo

CA 100

MERA RO LINES

E

GAS  CORPORAT

CA DADES 2H

ETA PER

CA ALL CON

ES

Ele

HQ

MOS DL
CRTADO CIA,

AF

EOL

CC

TIOS

Pr

ARUGADO

RO

RARA RULE

ION

EAT

Pro DEMODAMERTE FACULTADA

ASTRADO EM EL

DE

MA ML DOI CL, 100

COMPRATO Eb MARCO.

ARA

PL

AECE

ECC

AS

DEL PERU SUCURSAL PERUANA. .

LIBRO 0 MAROA TO

MELO OL EST CIUDAD, DE

DELANTE

Da COM AL IERETA

URI.

Y MeisDa ral

AEERTO Lo DEL FICHA Ha. 10

Lima Y. EL

PARA

Liv

1510)

EUTA.

DO. CO LR

NUMERO

HACI

SUN COMSTA

VACIÓ DE THE MAPLE

sus

Ché.

DEL.

JACK W. HANKS DE NACIONALIDAD

LOs

mE

10m ES

TSTRADO

MECO DE MAFLE- RESOU

ER

TADOS

El

NITO)

A

s MTO 4 FICHA PMA

HS FO Ie

CUYAS FER Y

E pi ISR E CRIMUTRArTa a

CON  INTERVENCION DEL SR.: JAVIER DE LA ROCHA MARIE. Mi

NACIONAL. EDAD a F bl, DE LE TADA. CA CARADE y DE

LOA DA Con

FELIPE Cea

ú

so DERCLOSUE NTE

TAR ME A AGRA

EM AE ULA A

Y CON LIER

EL SEÑOR: RICARDO LLAQUE GODARD.

AS

CARADE,. — FUNCIOMARIC,. IDEM
AE

SOSVAS IRAN RO

X

RETO,

Con L

3 UL ELECO TORMES CREMCEOAS y
ESOS se .
TS AI ACTO AR RE

p Ll ENTAC IO
Sus 2d. INADES

JCC

¡ANCO CENTRAL DE RESERVA DEL PERU" dm

Dr

DE

E GERAL Y GE SAS

ERE DE UE

IMTER

AA TE DEE DADIRTE PAGUE DOE

MN RS TRUMERIE CLOS COPIA 3

Testirs

INTEGRANTE DEC LA AUFURA PLAY Y ECN

OCUITECILIO Par LEE ERTE CONTRATE En

4 La, DE

EL IR, ARTONIO MELO ERA

LM

PI

ADA A ALOE COMA REE PTE CY GRE

E ARALAR. A EAS

DEL ACTA GU a E O O

CAS TELLANE Y ME Pus Lies MULA TA

DARIO

RMAab Y

enyY DA FARA-—— GUE-—— ELL CONTENIDO SE ELEVE és ET

Mé RUI ARCHIE EP A

A:

LC LA ME ATL

E A O

MINUTA.

ESOR MOFAaRiC0 RICARDO FERNANDINI BARREDA NOTARIO-ABOGADO

Ud trterder en a Registra de Escritas Públicas

ri er da Gelwa

elo Lon lala de Li cenala puerro A

TAN]

E A

PERUPETRO S.A.

Do oque ce

ate

omninará "”PERUPETRO", con

en ade

BUENO AZ EAO, cena denicilia en Las Eegoni MG. 4341,

ve

UT ai a Lime az tte del

Lio par

Directori. ec Alberto Hruce Cáceres,  munturado par

1

Luca gar ema ME A AFC a dere «da corn Libreta

Pda lar pl AO

Ejecteralo NE

MOOD y La dura Ba con

demcilic legal en Lar Megoraiss He 491, Oficina GOL, Lima

ETaTE de Birectoriao

y Tacultado criar aparece

ivicada de

DAA E á usted insertar y

ce La tana rte, The Maple Gas Corporation del Perú,

18

denominará el

currado Pega, A pas Em

AU ES can aca lio en

"Contratista",  í

1 de

Par

Ber

ida Sic d.

AL ed

y en el

higira %

de Uperacic

errada per el Gericn » REX MW. CANON

ema de repare

te de Las tados Unidos de América

PAGADO CCA A

etrada er

ET

Ha Ea pde og vto N2 dl, de

Lé Ficha has. LARREA dl Registra Mercan de Lima py pur
sa Meancdebaric Macioned, Soñar Gonzalo Rodriguez Rivera, con

reta Middter Me

TES

do

e. TS
at
y RUE pl ES A
fisiento N£ ly E a Bla Tomaa 1%, En *l Libro de Máandetos
Hara ES DIES
de Maple Resources Corporation.  deloadnente representada
poro osa ys Jack WN. Hanks. Qu padel
registrado er E] He LO, Foderr que
Seror Notenie ingerteacj con La da hervena Mo cd
Banco Central o de ! 14 Ur representada puto $44
uan ciondari Javier de la Rocha Marie, com Lilereta
a
L.4 hor Pratutaria  NÉ-— ANóddadBu y
potayrad
ter RE TIAASOSS A card

4 eutbarizadas o aa ve al

de fecha 13% de MNurientre de 17% cuya
copia certificada ES tar debaidamen Le
autorizado per Decreta girena PE 21 << MASEBLO DO dara
de MARZO +<- de 19% que Lan dot oo daulariza la

ación presen te Conmbratos que e rar
en Los térnincas y cornada ade da
siguie
FARA LA EXPLOTACION DE _HIDROCAREUROS

== PERUPETRO S.A.

THE MAPLE GAS CORPORATION DEL

UCURSAL PERUANA

0

MIL ZINC

25 CUATRO

CLAU E

AREA E
CLAS UL
CLAU
CLAUS
CAALUSULO GLININTA 2 7

SS

CLSUSULA SETI
CALALISULA DOOTAVA = ==
CLAUSULA HUOVEMA == =
¡e

AULA DECIMA . > o

CLAUSULA
CILAUSULA DEC IPC
CLAUBULA DECIMO CTE

CA. GUSULA D

CLAUELILA DE

LM OO TA
CLAUSUL E DECIMO NOVENA

CAUSULAO 3

CLAISUL

MEÓTO DEL CONTRATO =

GEMA, PELO Y

ATACION + =

ES

WTA

LO DE

UDIOST - 2 2 72 o.

COMTE

A

TRABAJADO

TON COUNTER 4 ==..=
CAPACITACION Y TRA =

A Lé

TIERNO

FABRECT VEA, Pos na

ODE HIDROCAREUROS Y =

» CONVERIO

“

CNALLOREZACION === ===

CLAUSULA ADICIONAL

AREXO "Anar

PERUPETRO S.A. CON THE MAPLE GAS CORPORATION

SAL PERUANA, LOTES

CLAUSULA PRELIMINAR.-— GENERALIDADES

0

8

DE CALIDAD DE

? ¡TACION DE _HIDROCAREUROS

31-E Y 31-D

Petróleos del Ferú - PETROPERU S.A.,

ai

Moavientie

denominada "Proyecto Aguaytia",

obiete de

a ua Enppyresa para que contra

con Petróleos del Perú —- PETROPERU S.A.»
hidro cearrbaraTers

las aperac

Aguaytia”, que cosprende

DEL PERU,

“Ll

Gasbhe00) 5

Uco

"Proyecto

de

"
LO LLAGO

2445959

Mectarrado en elo Yacimie

A de Pur tan la

Es Los

pletación de Hidro cara unas Locuad

Vacio Placas e Puga L rte y el arrendamiento

la Refinería y Planta de Ventas

Petróleos del Perú - PETROPERU S.A.. adiudicó La Buena

a la

Pera a 3 Cia. The Maple Gas Corporation, en bas

prepa

Sl

Ed área meteria de Contráto conprende los lot

yo ld cua dercripal y ubicación aparecen en los

Mao y "Ro del te Contrato.

E 2. del

E ud

para E arrollo de

rirnatiferas "Proyecto

ASH=00d

en vigen

Grgánica

Ley corresponde a

ón del Estado

en naenbre y

PAEAPRAARACS a

Las ón y

Sar de explora

rixuros en el territorio de la

de Hidra

explota

ES

parda

111.PERUPETRO titular del fe

ide Cantrates, siendo  10s

" ¿éd del E y los

Hidra cdta de pra

de PERUPETRO.
IV. ¿Go ea virtud de la facultad

cbrar el

ME 2S22l, para cel

nte. Conti de dd ia pará dla Explotación de

ES a de para adad o de

et Contra La del

Pre

Conbracto .

a par

dar

13

tivd, en

vtr

TS

ES

dae

NA

denia

Le

interpare

ta pad dcha

ot

cn

t

en

VERA

dicaias

del

sal

a
cáusuida tienes

significado

tLerpr

Fartes la

1.1 Afiliada

Cas epa aran

una propor

concept

erá el Una

roo ea plas

a vota ses de pre

o más de cualau

del Conbrad

rte Leg rara l

rerterena

p

pad Finalidad
A

0 QUE $E Ep

E

En da cuya

A a

or

e des

Can

1

drá

de

AS

La

prevalece

fs0

0 EC

GAMES y

tar

va

er

ambas

1

te

IES

AT

carece y

La

pay

Ear

da €
EC

de

FCH de

ro dicha

sde

que da

derecha

eds

epa

di CE

propaue

tinueme par ciente (4 O

voto de ue de Ll P

10)

al accionario con derecho

cua

propiedada dir a indirectasente,s en

O a més, del

stas que posea Ga posea directa 0

rentinueve per ciente (MBA má

ha 4 vote de alguna de

Període de de

utivos de a

rdo al

Calendaria de una fecha

sel

ita er

anexas "And y "EA

E AGE en el anexo "E", rida coro Lotes Jl+k y

mil

sesenta y dc

táreas, y ccho mil quinientos

bre tivamer te En

prevale la descripción

Y PA Segun

será lá que resulte luego

reas de

que haya hecho suelta el

uerda a éeacira del Contrata.

1.4 Barril

lá unidad de me

de

qadcmn

ENT LAA

tados

(0% FJI cs

tura

temper

ión delo nivel del mara NN AS

pre

dimentos (RSS).

1.5 Comité de Supervisión

rd elo lam

Organ que su

del Gontrato, cure CaETÍOrmac

en E ES

0]

Yes Comité de Conciliación

(5. mientra

que ELyr

cación de lc. extipudad

NAS

condena co, st

CES

Hidracéorixuos prados d

Hactuuradl a o cambios eso hs par

Há

red dle

tempera luna

palacios

SALA

Cande tarda líquido a

un due

sctura ect

presión y Lemp

1.8 Contratista

The Maple Gas Corporation del Perú, ucuirs

ETS ERES:

par Petróleos de Ferú - PETROPERU S.A. y Cue

egistra Pub

dina 40%, To

CIMIYE MIL:

er No 2445962

ll

Libra d

Contrato

Te acuerda

En

paadan que

y en los

que

1.10 Derivados

Son Los produce

refinación de Hidracerbura

1.11 Desarrollo

anpletación y

litación de pazos, la

ro re,

coma el

talación de equipos,

iy de ser elo caso

la cons truea de u Due

sáLoy tros medios e

instalacione otras

2] de

Manada

cha la

TAN tena de

1.12 Descubrimiento Comercial.

el de

srta de

tr

Ora

ini

ura eticuatro (24:00)

histo

1.14 Día Util

bles de Lune

los. Díae Labor

Tod

inclusive. salva las Lias que s

alante na Lalerradod

par

la auterd

de améri

1.16 Ducto Principal

ende de

uno tuberia principal que parta

Cortrato conduce «dá

tau EuuiN

LO A

de ter aa otra lau

que EEES

aa 3

pareada puntos de

que

Sed ne y requerida de Lasa

pera €

Hidracrburaa 0) Tarma perménernt

incluyendo el

paniente de

equ

1.17 Equipo Existente +

Es tado el ec

rare Les

ión dáre

que tengan

Limitac

nada era.

Pope

parcdhad

ETE

diinblria Dd ULIAO

lá delo presente

trágenos.,  Equipa de

GUA peas

AS

» tuberia

de dicen y motores ubicados

dentro a los mismos que se

dá ar

1.13 Exploración

“iecución y evaluación de tada

“gd . GeaPiísicon, Geaquímicas y

de Foros  Exploratorios

dade conexas necesarias

Midrocarkiwuros, incluyendo da

para la evaluación

AN

de

xplote

"o bajo el literal O del

1.20 Fecha de Inicio

vera de (120) Días

Alerce dd en que el

E a das Operaciones

tretis

met ió dí

1.21 Fecha de Suscripción

nonanaaao Ce

Ce RS

reads Lea

ay vurader 4

ratita de acuerdo a Las

cendica

1.23 Gas Natural

sas Mectaura don

úneda

eri

da can da

¿quidos del AS

lizado

Corte

prodarcaida en

de E La Prada

1

1.26 Gas Natural No Asociado

Ana

vaturad el que na lia pa

LUCO

1.27 Hidrocarburo =

dacquiacda a

Toda a

de csuriana tidiróg

que can

2 princi pa

1.28 Hidrocarburos Fiscalizados o Producción Fiscalizada de

Hidrocarburos
Son Hid br producidos ero elo Are

co de P de la

pero dar ara

tratos rt

1.30

1.31

1.34

Corte

má

Hidrocarburos Liquidos

Pachuar al

AN

dd UA a

Hidra

Prague

Líquidos del Gas Natural

fcciad a

precdardn cart

racanr lau”

come Ll

Lenadaria

Ur CL) PAC

temperacnica

Operaciones

tra e F

A med

E

paras pra

con dada

cadera

el Cd tama

mdd

dada de par

NUEVE

Hidrocarburos Liquidos Fiscalizados

Mectiurilo bic

barmad

Ca en

ca La radicó,

y Láquide

compue

absoluta

líquidas

Maturad

otros

existir

EEES

A A

LCÓNCE

to

Día

NOTARIO

MIGARBO FERNANDINI

Lara dé tx po

Luana Ca dr Ver

otras méántad VE RA YO a, Cn Maa da

Hidrocariuras en lar que 56 dan

Proc e ¿is Lema

de rante te y

de

CQC y y E ESOO E QUES

el

Era ci dar

uno Duato

nad ES

Líquido .

1.38 Petróleo Pesado

Ligiida

stan der ae Css

regule

piot

de TU arena alas de

como iineria de Felradiea,  combuetión dar

WEPOT y 4

de

1.39 Pozo Confirmatorio

el para que

peer para maduros Re

ERES

de Hidro

ER A cr

LIECIHULVE MIL

paco que

Stratigrá

LE de ara

1.42 Producción

Toda

ón de

tratan

ienta y medi

ene

68 de recupe

1.43 Programa Mínimo de Trabajo

abligaciorne

respec anen Le

1.44 Punto de Fiscalización de la Producción :

realizar Las

sec mtb a

pecta al Lote 51

5

ME FU

LA

puc

EN

dle

E

Midrocarlaeras Piscalixados .

dr

da de Hidra

id

EISCIENTOS LIBZ

per cor

la que E

rada. os

2 trabajo del

dos subacégsi

ro hugér a lugares acordado

meda

tin de

prucuria parda

Transporte y

ed

propa

determinar la

END y

Contrato a
sario, cuya
y que incluye

, ducto

flracenamien Lo,

(iMaquiasl y al Lote

1

Hidrocarkiuros y todo tipo de

Contratista ear

31-D (Agua

43d oy daa

temperatura y
ecdimentos y

volumen de

rá ubd

rar quidos

Hidroc

wse de Pucallpa y/u otra lugar que

Furia

Teniendo er arg, du

a rl

Fiscal pura

Lote 3Meéako estará ubicado

Fuerte Uri

EA

lugar que las Par

conside $ parra

Pradu

Funto de

dad

Natural es a

===" del comprador 0 cur gu

Bugar que las EN

inería PucYNlpa

dead de el

la

refine

"Contrate

o E

E dimiento

que forma

y comprende cAc

da

el áreas dende

la

ones adi ES “He

el Contrat vtrate o con el

de

Hidrocarburos .

1.46 Reservorio

el Yo que

máda a

forman parte de un YVacimien ta

que

haya pra

cont de

Hidrocarburas y qu

a Ex eri ón

en tada

DIECINUEVE MIL SCIENTOS OHCE

pad

2445971

de compr temas de

ent ciones de
Che y idadez conexaG,y Camino.
ele instalacio he tra

ra el

Hidrocarburos producidos en

ayendaa el diseño,

ente de todo la

hurádica, nacional o

el Cortrat

a para prestar

iones. matan

1.49

1.50 Tributos

Camper

ceripción y el

lecido en el

acápite 3

1.52 Yacimiento

Prez de super debadio de existen uno o má

Lu]

SUPerpuestos y

son

probado

6er VAT

de producir Hidroca

ruca Log

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO.

Carctredt

2.1 PERUPEFRO uxkorra

en concordar

de 1

s Uper

me en la Ley M sn Ley Grgár

normas reglamenta omadacéd cacland.

del Contrato. can el

ACE

pertinente y las AN

rburas en el fre

to comino de producir Had

obi

-
ss Don tra

Upera

pulan en

8. FERNANDI

en le qu

Ñol

MÍEARPO FERNANDINI

Generali de

MISMAS .

de

Las representar t

ura pea

General de Hádroc

de

dd

en cualquier mOnenta, con

tal Función por

identificas

de Hidracarburas y

prop

que es

sus cía o ocFin de. que dichos

Contrato y

representantes cumplen su

ES cabo de mado. que o

A

rar

y

richie

de ac

IVY de La
2.5) Durante la Vigen

el

una dl

picar eb

de

Erro

ta pro

de Transporte y Alma

andientes a

corres

rán de cuenta y

General de

Cory dará lo que Les

nooo

a Lera

á— responsable de

onará y a

financieros y económicos

Lon

Gper

para 1

del Area de

oducirá los Hidrocarburos

á el

de propiedad sobre los

table

rad con Lo

o

cláusula pre lLdrdrsdr.

á del Contrata RUFEYTRO otorga al

xistente.

derecha de usa del Equipo

Enicia, + se compromete a

ta La

que se detallan en

frea de ontrato, en las

nte, Pucalipiiloe, o en el

enanientao. El anexo "E"

de la condición Operativa

nie que Figure

lo anexa "EY EeráÁ

ista em ción, excepto el

pornal de aperación. en la Fecha

dar cuaplimiento a Este acápite, el

será elo inventario del Equipo

de Inicio.

2.6 Las Par

E

la abi

a de

con forrar

ambos conforman parte del "Eros prado figuay tá

Lón de

produa

y o que la

Contrata todas

relativas pera la cución

mente que el

dada ga

Ca FUTUNA. COI

108 SUSCIITOS (HT

Fea TRO a

Petróleos del Bi ya E

Lo mantendrá bre de toda

terceras partes y

dado con llas. AEÍMNSMACE y

res pongald

idad de

Contreadtd

PERL

partes.

Todos dos cortr

05 acuerdos € Convenios

os de

pur tró

lacionadas cuy

con terceras port

del Area de Contrato

bajo el Contrato rtro y fue

Pera.

serán terminados por Petrál
AR A ES

Lisida U

ioridad a da Fecha de

a

CLAUSULA TERCERA.-— PLAZO, CONDICIONES Y GARANTIAS.

de veinte (20) AÑOS,

pc

x de Suscripción, el mismo

Eee

GU delo Contratistas se

prorrogará par el térmica «di nal máximo permitido

por ley, a menos que de confarmnidad con lo establecido

en abr a varíe e plazo.

ión de Gas Natural No Asa

ado, de ser

Contrate podrá extenderse más

alado ya que conforme a ley,

No Asociado no

de cuarenta (90) contados a

te efecto

echa de Buscar

de dar dinicia arrollo para la producción

És Natural No Asociado das  Fart fijarán la

ción de dicho Gas

exterción del plezao para lo cp Lat

en cuenta los criterios

E

turned hier tado, termienda

are Fale La ley y sin exceder dicho plazo máximo.

o deberá encontrarse

EL Frogranza Márciaa. de Tre

garantizado aeddarn Te el otarganien to par el

de una Pianza Lidaria. sín beneficio de

¿zación

condicional, irrevacable y de di

OS

automáticas, emitida per un an

Ada aan” fianza para el

Tra a PERU

vigencia en

dicha Fechas

ima de Ys

La fianza para el

en treinta

mantendrá. vigente en aan plazo que ex

nto del FE

grua

5

(30) Dis

Mániao de Trabajos.

enn quier dl entregar el Carntirat

el Fragrana Marino trabado fa se

pará

=== mantuviera vigente por el plazo

4

comanice esta circa: al Contratista y Cte

% 44 es
d Bberá cunplár con entregar WI nueva fiania a
Ze

quince

rogar

Es Dias Util 1 a Le F E CA pap

RO,

rad

E

para cubrir Eragrima  Mániaa

de Trab E dañado oy 4
será  d US 200,000.00 (o Seteci cas Mil. Dólares)

conforme 56€ indica en mex "Q%a

La fianza contemplará un glas de reduac

Amarte red conf

Mañrera que €

um

== Contratista  cuepla con la. Ejecución del gram

de en 1 sitala

Minimo de

“abad s

A

4.3.Za Fara este

ediuntar «la sc

ses certificación de

Eur

DPIECINIEVE MIL SELSCLERIOS Ch Dn Ls

PERUPETRO deberá

al benca el nueva importe de la fianzas el

ulteará al monta de la fianza

sl

nte ari del. Contratista, la

ivamente ejecutados

valorización de trabajos e

¿rr ot serán calculadas

mienta de cada pozo (Aaa dody

a) Por ore:

Ar Gradas Ga d  A

«1.73 158% 14,000 mmm

Laia And ón

b) Poy de cada pozo (4.3

mm

5 000

gs del poza (da3,1,.10) US 190,000

300 EKls.)US% 10,000

ENtLe

electrif

e) Far comple ón de POZOS e

(150 6 Uns 10,000

mode gen

-= Yacimiento Agua Caliente:

cada paro (And 2aea

a) Foro reacondi

use 316,000 anta

Hana Des

vicio de (As

b) Fene

PUIENE eN

Fu

(4.3 aRn dd y da 212)

an de

cc) Far pe

A]

150.000

ctalaci dr 2300 Els.)

tarqu

a)

LE 0,000

de pazos e

USS5 10,000 ==

2

-b sobre 20 — kg

ro puragranma de e

Us 0,000

Las expre
el moni

Lizarse

el omonto

conforme coma nexa "L y
dentro La

arte de la

rara quee

AS

ando a di

único ón, Wa Ec

notarialmente de la

fianzas dicha carta ratarial

Contratista deberá haber sido entr

menos (39. (Cblreinte)  D

¿Qopr

er

Programa Minima de Te

duración de dl

dus 4 prerrkayo

Inicia.

Si durante el plazo de cumplin ray rama

Mínimo de Trabajo pera Cada Lot en la

á que

ES

subacáp Ardo y dy el Cortratista se viera

impedido y debido a razones técni del d ame

PIECIIVEVE MIL

ISCIENTOS QUINCE

2445979 ne

sn de concl

compro y aprob par

a extender

Eragrama Mínima de Treo

un téroina de se debiendo el

miento delo plazo del

del vena

ant

untar una nueva fianza

ma de

nuevo plaza acordado

és

ara para efectos

que aparece en el

de pre

RO en la

deberé entre RUE

anexo "PD". la qu ree a

rá en tanto la garantía

Feria

$e mart lamente existente ys

tri

Contratistas en

ac cla compañia má

rá de

ción el subacápite

PE

ón total o parcial d

BE UA CE

paraduciors

tha he

o el Contrato a Otra parte

Contract

láveuda décima

forme a la xta 0. la ventas

ión de

ón aa curces Corporation,

ener vigente la garantía

sin perjuicio de mar

ente Contrato, la

da en ed pr

dios

Cor par atar

ituirá deberá 5

corporativa que La

garra t

de los  cuerenticinco (4%) Días

la transacción

elas

RUFETRO — podrá

notificación con

ridos los cuales

cinco (3%) 0%

sin que pere la

a derecha.

lwerá de q

el Area de Contrato dertra

tiro de la

(110) Di contados a

Puna

Suscripald,

Tortuito a

(UFETRO.

derechos same el

el sub pte

FEragrama Minima de

dido entre da

UE TRE, dire

prada

NOVRA

la producción Marlene

uedo « 1686- equ

brindando el sacternisienteo ade

instalaciones Earn quad

ida

E ed

atilizando durante el

a de

Antes

de

héber tomado EN que

colección de

la normal ape A]

rirlos d

Hidrocaorbuarea

Líquidos.

baterías comprendid mtrata

ON LALO

Punto de de ha E

rogueción

a

mes .

analierct

COPFTES

posteriores

ise. dentro de los naventa (90) D

Contrati

de Ind La deberá adquirir e

ón «utomética necesarios

Lao de los Hidrocarburos

un Fiarvke lización de la

w la lo en el "Frocediaiento

aliza

de ny Control de €

Hidrocarituros  Liquidos de Lotes Gick y 31-D",

o eo

pr

3.3 Confarme al acá

grama Mínimo de Trabajo

antrato tiene una duración

pare cá

de la F

de da ha de Inicio: y

a per

nte

com teréod

oa

4.3.1 Yacimiento de Magquía

en el Faro M3 - Limpiar la arena de la

eforar la arena de

achiye

y o pa

7 meta

entre

“4 y la de Gamma

E

meta

Paro

cuperar el ensamblado de

zona baja de

empaque en el «quiero y de Er

cenertte para el agua. Perforar la zona

Yi e]

ETNIA

cu Reta

de

ErEn

Ural en el rel tampón que está

la zona de 4i iminarlo y

situado

para el

ar la zona ba

ía de

ha

ENn ATI

aro las zonas de

dualmente a

4. Trabajo en el

de E

zon

cu Garma. Combinar tod

zona de Cachi 1onas y

bombearlas ¡uta

la tub

S. Trabaja en

el tampón sabre laz de Vivi

ro para

de GUIA a tustaler la nidad de bombea y

-
Bn a de Cachiyaca.
El

Foza M30

Trabiio en rar mpárn que

sabre la rona de Vivian para

el Faza M3 - Valver a q

Betas Goma y De

pi

ión parao fr icientemente a

cada del paros Instalar urna

unidad de bombea en el para y

praducin. una

CRIA

combinación de tad

8. Trabajo en el Fora ME cola arena y der el

amp

zona de Wiwiare E

tampón sabre parar la bomba y

rondas « Urea de una

praducir la combinación de

tira de tuberia.

La

be

Pa ia ere el tampárn

de bank

zona de Yi

bombear las

Elancan

10. Ferforar M4ú 7 rar Ur pura
DIECTRUEVE MIL SEISCIENTOS DIECISIETE

Ne 2445983

noroeste dea tructura localizada al ceste del MA y

las «renas de Vi

al nara:

te del M30 para pure

a EMMA y Lana Y

aLáro um tenque de petróleo de 3,000  harriles,

de aqua de 300 karriles, una bomba de

iento elé ca. y un inyectar de circulación

Rd pozo á á reinyectear la producción de aqua

devuelta a la formación en el lado del ya ento. El

poza E] oca de trabajo para

U

relacadi el. empaquetador en el agujero que está

corria Cachiyacue

Después de que la ¿061

ación haya sido terminada y la

5 Cri

hoyos del arroyo serán

ya Empe

con tierra para parar mayor contaminación

role.

AN E

ev el resto de 1

pozos que

¿ler un generador adicional

Ko con cajas adicionales de

Yacimiento de Agua Caliente.

el camico de Llómetros que va desde

dicha yacimiento.

Ferfarar el tampón

a 4 de Custabatay.

s en las

es y a 1,150 pi

randa

zonas de 02 y de

arar La zona 02 desde

con

lver a que

anenas

means

1.060 pi

rar el

3. Trabajo en el

de Cus

a 1,050 pies sobre

zona baja a Iipnlol pi

de  esquiste  seperarndo Les za

cemento y perforar las zonas de (

1,070 pies y a 10 p

4. Trabaja en el Forza ACI fe ér los taapanes

de

fijados a 1,010 pies

ra

La zona a d,1

Custhiabi

en das urarnda

Foro OL torar el tampón

batay, Als

er las

rd

esquista E

cenento y valver a perfarar

pies y a 1,0%0

"aza AREA Liapd

6. Trabajo en

aguiera y 56 rar AS

7. Trabaja en el Foro AC

ES

la rena

8. frabado en el Forza ACO

carr La iomlia a

agudero y rea

9. Tratado. en el Fora aC:

«quiero y reparar la bomts

10. Trabajo en el Fozo Raco
ER A

¿LL LU

war La bomi

Ea ar da zona superior

ás de la base de la

de fAguemula la que

31. farar  ACÍA.— — Ferforar ui paro nuevo en el
Sure bloque de falla pera desaguar la extensión

pondl a deberá $er perforado A

de

Cuehabata: y deberá ser colocado

o

hac el este del pozo ACI.

Perforsr un pozo nuevo en el. área

yacimá aquar la extensión de

das paornd ll para deberá ero perforado A

vtay y deberá ser colocado

a HBO q lonarte del pazo ACIO, al

del poza éL1d.

yo al

Sur

13  Instaler un tanque de petróleo de 1,000 barriles,

300 barril

$. Una bomba de

un tanque de qua

namdente. eléctrica cada batería de tanque y

tuna

desde la batería MQ 1 hasta

un inyectar

elo paza AL el. poza

pira de agua de

wuelta en La Anque» Los

poca trabajo para bajar la

el para antes de empezar a

Formaciones de Aguanuya y

de que haya sido terminada la

ado, el hoyo de

haya enpe

£ deberá ser llenado con Vierra para

My Cayo contando coa petróleo a la

ti

ra

imienta e

dad a das pozas d

cl cur

14. Ins

E CS

instalar un

Bra lc

fidar TES

19. Correr our 0 de a Luci ice sobre

z
hm el yaciolen tae para el
potencial de una estructura profunda

Ttundamen te

4.4%. Conforme

Aci dr

ativa final

da

TÍA Pirograma

a de Fuerza mor a

Rara

quedando cana

garantía

exclusivanerte

da de aplica

de D

la padrá

DIECIHMUEVE MIL SEISCIENTOS DIECINUEVE

reinada La cd de perforar dicho

pair

timado en el

a de

Eragrama 9

as mecánicos O

A

gealógi insupera li > F JFEYTRG así lo aprueba.

tar uno de dichos

de comp

Igualmente,  paedrá

en ba áa la evaluación de los

eta.) de la

prue

la comcede .

nes técnicas la Partes
que mnvendernte rebabilitar o

ados en los sub”

crpletear algun para de las indi

HA Aa

tit dará o par  cuaplida la

aaa snEa

igación del Contrat

CLAUSULA QUINTA.- EXPLOTACION.

rea de Contrato por el

en la F inicio. meraesma

com

anteriores a la

5.2. Dentro de los noventa (40)

terminación de cada AÑO cadercdario durante la fase de

LIE

Contra mtará a

¿TRO y a

Ar

la Dir ón General de Hidrocarburos. da siguientes ==

a» Un qe y lo presupueste

fa calendario

ae mar

presupuesto

a buscar

plara

de ser el

do y Su proyea

ción de costos,

Inversiones CCE: ES

0]

y Fraduccian ara las equ

de explo

pedirá

programas Er Cu

us

Hidra

El primer programa de trabaltda

Contratista «a tardar

Dias de

nevera

aña

adrá el pragrarna

ragrama  Mániaa de

acápite 3

El Cont rá el

técnico de todas

Program Mírciaa ida de

das

acuerdo

ma ur

AE

wok

programa de trabajo tendrá coma cad

explotación y recuperación econó

de  Hidrocariuros de

DIECINUEVE MIL :

EISCIENTOS VEIIZE

Esula pr de trabado, €

arios y apropiados

quipa yla métacdas cu

mitir una evaluación més des

Eee

FUGA.

oa dada

cas ce Lat

da) Caracte

Háciro cesar bres a

y de la roca del

de recupera

AA

a Probables y

par

sue y Lor

periódicas

ac cla Dirección General de Hidrocarburos .

es enunciativa más nc Lim

reseryas de

itoe del Area de Contratos

Hidracearinuros

re esta

de rmidad cor

AS QUE EE 16

o en el acápite

qui

considerara que el

A EN e ua

endo con esta obligación»

ore técnicamente

Ari

ircunstancia al

(ES

eta (609) Días siguientes

D:

tra

periad de e

n de 2TRO, el

al

de de Coman

ada O dará

Eormtirat ta corregirá el incuaplimierto a

MITE +

que eerán

cir dx

uerda car

que se

quelre

conce

Cora

técn

men t

efecto, cad

una de

Ear

iZ mientra y

a
¿esianados

ninmecda por Laos

iniórn d

emitirá de

brad

de

Fra Elo GueE que

acuerdo con

ue

ma haya

acid

FAm a

ra corregir su

QUE Sean

A La equind

uerda o corn La

delo Com

aqui ara

As podrá sane

ES

lo dispue

Corra

ISCILEROS VELNTLUNO

Corctracto

ACUTE.

Caorvty ch

de ervfri

Lista nadrá el der Separar

AS de ca

cuela quier Gas Matural

ciade o Hatural Rao As do

da que haya  produci

de Contrate y extraer los. Hidrocarburos

Pur

en

Líquidos.

idos serán considerados Como

Hidrocariiunas Jos de determinar la

quidas pará e

Carita

Gas Machi

Que na sea et «do par el Contrat La

E

en podrá

e de Cp cuerda «Ll acégpi

Er CO Reservorio 6. ambos

per rola medida en qu

na sea utilizadas comer zado a el

Correa

dr par el

prereié «qeescida

Energía y Minas podrá quemar el Gas Maturalo

5.9 Cuando un

$ comercialmente

tada ys rma cert

nuáa de una

xp

estructura ubicada en Area de Contrato a Otra u

y los contratistas que

tengan qe de uerdo en la

ireción de tur unitario o un

Dear clero

fir De na Llegar a e acuerdo,

do]

ergía or Mio pandrá el

aun comité técnico de

rá de ll torio

pertfuración de un poza. productora el

d

ECTHUEVE MIL SEISCIENTOS VEINPIDOS

No 2445993

dra

penr ol yo Aaro par

rmerad de rEuros y er

srburaos de Los

Lore e

31D", presente en el Anexa

ra

acuerda

cunda

ru

yu

eo instrumento

Ls Equip.

y

para Lumen y deterad

Eu

Le

Opera

Lo

e dirnstrunercios de

qui pas

periódicamercle aibirades  confarae establecen

rear con quince (

wie
de ardá a da Direca
tintes pod

en el a

encuentre que alaune o de los equipos

det

de medición ado

esop

erat 2 EL. Contrati

lazáario par ctra cuyo a

deberás o

Hidrocarburos .

medidos en un Puro

€ ud a

la Producción na podrán contener

puerta agua di

Go aqué er enul da medidos con

trolera internacional a

La

rada

raro

¿dando

dicción serán

las
10
iór

rár

e

eta

de

más
bre

la

o o ¿NO

ES de ERAN

TL DAADOR, Lar teo

ES É

rta

rá

pr mayor de

ela

quid

Pe

Hidro csrbauuora

E CIO)

cuerente grados Fabrend

Hitural Ma Aso

Précrds

de rim to

IES

en

serán acordad de la declara

de joto eol Blc

neo

OC

La pad irdr
aqui emnciadas

Lon

En caso

Ecrradarcár o RUEVOS nuevas

Limi

agua cs de Hidracarirmaras

5.16 Cuando cubrimiento de G

Hacttuyrad here CLA

puede conducir a

deberá proceder de la

un Descubrimiente

siguíente manera

a) Completado an porte des idar que

2) dere cue

poter anánicos deberá derle. aviso
UPETRO y és la General de
Hidracarbur derttra de un MO My Or de

sesenta Ec carac

que se ha re

b) Durante

siguientes

ICINUEVE MIL SEISCIENTOS VELMTILRES

tral Pozo

te) Confirmataeria (8)

díchos  trabaios de

De acuerdo

rá de la

Ecmparcda

Mos

ii) Dentra de los (1202 Días siguientes

confirmatoriosa si no

a dé Culmdrac de

confirmada a fecha la factibilidad

ata, el Contratista deberá

Ex m

Los informes tenten dicha

mesma que podrá
sin periuicio del

e Gll y en tanto se estén

correspondiente

far

la factibilidad

rá conforme a

camas

y ada Dirección General de

Hide aora le y» dentro de los
a rol posteriores a la

cornada mencionados en el. punto

de Desarrallo y Ducto Frincipal”

rrollo y  Froducción del

lo Na Asociados, indicandos

del 6 Natural

y quin

porcentaje de productos

asociados € inpureza eu

= Flaro propuesto para su Exp

imados de prod

ss del Contrate pera el a las

- ES minera tirada

capacidad productiva.

tema de Transporte y Glmacenaniento,

de Fiscaliza da Freada Yo terminal

exportación

ES
6 — Dueto Fr
z
<

Log termina

y

2 De

<
D
=$ =  Croncagres

ejecutarse.

a

pl cre propia

stos

Lima

Adra eri

y Frodu ato. amando

La

parcorbuund

forme a La dida

atra Arofrdr

Contrat per rFecluar

del descubrimi va

La.

de los Hidrocarburos.

5.17 Dentro de los sesenta (60) D hades rec

PICAS MAL Lloc OS Vi CALAO

2445997 E

ipal" a que

rrodlo

y Dueto F

habe resuelto

rior oa e

5)

par FERUPETRO 4

pol erot

rán aer tas dentra de 1

de habe pondidas por el

alo Contratista

Contratista,

1

wrolio y Duato

SU apra

"Plar Ind

WEE para

sta deberá

vlrat

el

Dirección General de

los cinco (6) Días Utiles de

iere el acápite

Eur á que e re

tuar la declaración

de e

MZ arde riora

de Desculaciaa

vado La declaración

Car k i heya et

de  D ubrinientae Domercial conforme a lo estipulado

deberá iniciar el Desarrollo

eo elo acápite

ochenta (180) Días eiguientes a

cod

nde

leración de De

ro une vez cumplidas las

5.20 8) durante La

ajo cualquier

del E rana Mániao de Tr

produc ra de producir

via veinte (120) Días s Salvo

Fuerza mayor fortuito, dicho

bolso alguno

VEO,

de gas e Contratista
aa vará derecta tado el Contrato,

che

incluido el de

transporte que tenga baio

Ei a ese

del fre de Eanbra hoy dar

a

cr,

revertida per pr

«Seo la que Y

$e. aplicará el acáp

de COME a dicha

equipas y

porción delo Area de Cont

Can tratis tes,

Una ezo CLumap

rama Pra

4.3 dedo qu

acápite

podrá en cualquier ocserto hacer suelta

Contra

total a peer del dr contrato, con notifac

UEETRO,. con Aa mE

grevia pam

treinta (30) anticipación, sin pen

cargo Rdgu

CLAUSULA SEXTA.- PRESENTACION DE INFORMACION Y ESTUDIOS. ==

merienda a

Hdez” tre

Gere

lore

laurel

opartuna y”

toda da durforma eno la Forma

proporcionándal

lamento de las

tá cháucula y en el

Explore E] ys x pal ción ce

arte Decreta  Supr HE

«purobadao me

=== Hidracariuro

Dim

Ma en la cue

Lón respec de la que encuentre

proporcionará infarna

a de LCortrato durente la Vigencia

o descubra en

DIECINUEVE MIL SEISCIENTOS VEINDICINCO

del Corbracta.

ES

intarmición y reportes de

ha de TE TATAT>

producción y

LaGdAr GEETÍSACA,

Operacione

atra q

na cor Y

¿“luiída erola irformación y reportes arriba indicados

s magnétic contentenda la información

LOGgicaas tructura secciones

todos éstos en pel

de auectlras y núcleos. Gi fuera

ta entregará a PERUFETRO

krect

VE

di

Mirá una copla

proper

con el

nad

de tedas

read de Las

aprobados del

des en la información

Can tira

que q

El Contratista

nida del Area de Contra

te

ica ak

proporcionará también cualquier aclaración que le

con dichos estudios. ss

e

RUE

rá A ETRO la

Prapearcai

rá el de Datos de

en La forma y apartunidades que se

(6d

63 Dentra noventa (0) y siguientes al

¿o del PF ama Mário de Trabajo

atar 4 PERUFETRO un

LS

tsadudación pa

6.98 Dentra del priser Aa past

cha de Inicios

el Contra ES
producción py

ropass

los mbiena.

EL Cante

ivtorme

6.3.1 "Informe

quenada en
écumal ad a
EN]

d) La

Hidracer burea

per
Vi
Lig, a

cada

Mensual

tidad o y

Wtiddizada

las Operaciones

El

de

d de

Luo its

PRO uu qe

és

LO) a

adria

wioria ica

Prode

Ms ch Pra

Principal «dl

DIECINUEVE HIL

2346000

nadaric.

cantidad acumalada y calidad de cada clase de

de Inicio

de 1

runas

encucar Lad

calendario

alided de

Hidracseriaros exportados durante el be mem

más

6.3.2 "Lofarme Me

ES

hy

(350)

Ario.

inversiones de

inmoral

arca La. an de ser

gastos generales y

los les rubros

de irte dentra de estas categorías

Lame

mtee a cada cli de

discrininando Los panda

Hidra

Carl copia de

á entregar a FE

al Banco Central

ni CUA FAC

CH

de acuerda a la cláusula décimo

PU ER E 53) Las

del ro poertunamnente y

entreg: TRA, cuando lo solicite, copia de

Subcon tna ti

rados

Los

Curt ne el derecho de usar dla información

los de La

Cine 0 a con el propósito

autoridade lo

que atra

cha. de preparara

rama ci de

0%.

FERUFETRO EE publicar a de cualau

otra Forma dear «a Jrrforae

nt

«que el ira ds

dae en operación El. dera

10 acuerdan.

Cualquiera de

pon LEY Lama

cp

incluyenda

a

de dicte

Liares, conta

pri”

s posibles «dquiri

de una pai pación en el. Canlratos carrécnna

Necesario En cel:

Ope

similar Ccompram de car
A RI EA DA

N0 2445948

“der comunicar

confiden o

lar expresa constancia

ns a fin de que ésta no

6.11 obli

parda

rda a nde

aa rro que FE (O, en su

pe

dado de titular de los derechos sobre el Area de

al informes

praporaon

25

CLAUSULA SETIMA.- COMITE DE SUPERVISION.

Contratos, sin

A cuciarn

perra de da en elo acápite 2eLla la
Tuará un de Supervisión gue estará

(Do mienbros del

y bay tre

integrada de una

o otra Farte, por

Cartrrect Eran, y

alternos,

PRO e

ERA

qe (Mo aieabras

rudsión lará y elaborará

Dicha. Comité de Supe

namiento dentro

a la Fecha de

imita (30)

irá las siguientes

Coal de Eupervd

ect, En

sión entre sus mienbros de

toda la dn s Operaciones bajo el

Condiradta.

Preagramá Minima de

bb) Evialuer da

Trabaio, «a Qué

Lrebaio e que

Cc) Evaluar Los pl

ere el a

re

d)  Bupervisar la

de

parra La cu

Comite. de Super

ditados  «mte

con La as

padicdur q

Bupervisaja el cup Lindo de

DINI

ac las o 4,

trato a que

QUIE e

RICARDO EXÉRNA

uerae

terá presidida por 1 17

7.3

reunirá

TRO.

de o las Fert

La
pera CE Nr AN
requerirá la ia de repe de

tuido el Comite

para que se considere const

Partes

AS Hará carga d uste eur

aros en el

Mr A

Comité de Super

en el pre

7.4 Balva lo Expres

ES

todas

pte, €

Y 2445996

ar

n el

producida

ancaia entre las

O]

té de

de podrá solicitar las

a legales que estime convenientes y»

¿ón en reunión

de Supervi

1 ¿lo Comité

Las

extracrdd caro de sul ir la discrepancia,

weón  extracrdinaria los

QU A OR

Gere

la resolverán, en el

Gore

(30) Días

aro más hwreve

In

rte

igud

cora ds el acápite 5.4,

Contra

al Comité de Supervisión los

can or a las perfiles de producción de

0 para dos efectos del

ta y

OTE

lar abr acápite Fa.

rota de

CLAUSULA OCTAVA — REGALIA Y VALORIZACION

ble

8.1

de Hidrocarburos, y el R

“de «probado ger Decreto  Suprena

La ero La dsd a

Na. 04 a le pre

pr mao Ara. (ER ta pagará una
regala en en La oportunidad prevista en el

tao cláusula, equivalente «a un

acápite. 3.10

total da valorización de La

purcerntade

lizados en el

rrraoducción de

rte de des La Producción

pa

FERN

úl
E

RICARDO

Noró descrita en

calculado con bas

Corte

el

slte de uk

Fiscalizados pal
resulte de la apl

la canasta de

iguiente tablas

Valor de la Can

o Grudo
(UE Barrido

1%,00

20.00

35.00

Fara valor

crudo no dnalu

Ger Er

Rdado en

idad

Lá

37)

ws

parcent

cra

ernda

1

de

a de

preceder t

ce

DIECINOSVE HIL SEISCIENTOS VEINSINUEVE

2445994 .

lará par el método de

tramo correspondiente.

delo percentade de

lor de la C tá de petrálesa cruda

nduse en

cada e

deradas en dicha Lele

Sn A

atra (91 Dnámaros a redondeándose

peore 2 de regalías calculado a un (1). número

ima.

nasta de petróleo

que el

«UE. b 15.00Ka

rudo Sea me rril a mayor a UnSa $

Fa DO Br tade de regalía se

fórmulas segun sea

arráo dd

de regalía

elo ca£Gy  redendeándose el

aulade «un (11 númera de

elo yaleor de La

a) Cuancda

e UB. 15.00 Y La

Y= 1.4620 + 0.7692 * X

caso, el porcentaie

ente que y

Contra ar nunca Será menor

nta CO

paca

tróleo crudo sea

ana

vader de

y 00/ Barril a

mayor a

Y = 2.0780 + 0.7692 X X

aso de der

“ar y e. de este

dos Lermin

¿ 2 MAGNO

Dr a 0

X = Valor absoluto del valor de la canasta de petróleo

=== Crudo.

8.2.2

Cerda.

aonto de

la prodkcción quin

Yacimienteao per elo para que
apli ón del welcr HE: de
petraleo día OA a la

tablas

da €

Yalor de

duelo HE par

0)

rmedios de la

residual Mo.ó na incluidos en La ta

á der aro par métado de

percent

elo tramo CouTTES

interpalación

xo po

Pras más q

usando

traleo y

iia y de valor de la

reg

OS ider

ys

ra (4) múmeras dl

usándose en el

lado 4 ur

redondeándos

(13 núnero decimale

Er er que el

DIECINUEVE MIL SPISCIERTOS PREINCA

No 2445992 :

Acha

Barrido. mayor

a UB. $

Barra, de

a delo paercenta,

regía ee aLlizwrá ap ntes fórmulas

redona

El por

entaje de

mera decinals

Ed ra

acta de petróleo residual

merncr a UE 10, 50/Rartr

la formula serás

Y = 1.9616 + 1.0989 * X

e

ados

paren QUE, Er so. el. porcentaje

rá

que el Ec pagará run

será menor

de doce purto cinca par a A A

DY Crane

á de petrál residual

Marat eri ur ad car

SA A TP A

md

eCo=m==

de dar

fórmalas

en de este

E]

e definen

ua, 1d

Y = Porcentaje de regalía.

x = Valor absoluto del valor de la canasta de

petróleo residual No.ób.

¿de Ga cruda y da

a de petróleo

duel Haré a qu subacápites Eninl

Lane de la siguiente

ES

8.3.1 Canasta de petróleo crudo :

"UTE Midland”

+

Wlsy que

apárece en la

ee
$
pa
e
o
e.
<-
2
8

es

RoTAMfE

ol ¿MONO y

pub e QOilgram Price Repeor

Ta y bara el

ATEN

da

UA

= "RA" de que aparece en la publicac

"ELactt Qilgras ria art er La ada

Crude Pri er a Y baja el titulo

"Interna Lion

* o del Liria, CRA

"Fartie

apa

puato gram Price. Report

tabla Er ad]

"interna

(3
e
w
a
o
u
a
re
"
o
pa
o
je]
a]
mM
n
po
a
£
D»
.
z
o
am
Ú

dual band, can pan

ciento (0,770) arutre máximo, que «js caMmo "Nc de

ión "ELatt'e  Oilgram Pra

mt Erice A riot

Repo". en la tabla *

titulo E Materbarme”.,

MIES

- rodeo ida Hor, une partio cera pal

ciento (1.0%) de azufre SáÁximO, qUe apre coma "had

1,90%5% en dla publicación

Report” en la tabla

titulo "U.S. Guif Cc

3.3.3 En el Par

tura, de er

de 4

dar mad

podrán ar

rado Has

canastas de petróleo cruda y

yo «dust él pa me ee

calidad, transporte Dichos

«diustes, asi como Las de

SaISCIERCOS

“IUNO

N2 2445090

nas ta petráleo

Car

dos por las Fartes por

dual

lo

da vez que

im Cane

ápite Aa2il del

al suba

6 crudo

petró

proredia del precio calculado para cada uno de

peta que conpongarn dicha canasta, Fara

nasta de

companga la

deuda rá elo promedio

de pur cmez

ía. diarias por

durante La quincena del Mes

cha de la fedición de los

carburo en el Furte de ización de

Fradua

ón caorrespandiente acunrió, que —AParezcan

tte 013

A gram Price Report" ou

Fuente

re das por la industria petrolera

CONEA

mursneraa

récho que Las Par

de dar a

subacápite 9.2.2 del

el valor de La de petróleo residual

ponderada calculado

pertrad Noa.ó que

A DELE

la siguiente

ta (0%) multiplicado por el

delo petróleo residual

SINO E 4 a re MÁ AMO. QUe rezo publicado

coma "Na

la tabla titulada "Bpot Price

fi título "US Gulf Coast -

Smetl

mesas

8.6

Waterboerne" más d

io precio en Dóleor

NO. On 2re der za

ER AICA CJ publda

to Price

tat

como "bar 0.7

Assessment ade "La

Wat

“born

rá

compongea Ja de petr

precia calculado parco
cotiza máxio y

La med tural en anta de

Cs Eure

criado que

cuerda er.

En la eventualidad y an de amas

o más de los Hidra

rburas quie

petróleo crudo a la

Las Partes

Hidrocarinras GUE Lua LR QUE

ES

representativos de

$ en el Futura el rn una a más de

Hidra

E de

cruda y de la canasta de Nan

do er inte a

acordadas y Fue

Dóleres, dichos a  Dólare

teniendo en cuerria ri

DIMCINUEVE MIL SSISCIENTOS VRELHSIJOS

No 2445988

cad

ta cada A ee

las. cálculo

Hidracarin denrade

aan

compra/wenta

prene de camboca prone

ibank N.A. de Nueva —Yark, Nueva

wr Meño de Hueva York,

Yarko oy

Muensa Yard.

8.7 5 ura de Las en cuedqui Me merotC y considera

LA

cido en Los

mt

66. resulta en una

el mercado

todos los

Hidrocarburos la aplicación

de un méte Gua verd

cha

ao de los Hidrocarburos

ada 040

ión de la

adiz

elo Furnto

ar Carat

Eradueai pondiente y expresará en bólares y

elo to

de la producción del

hearáo ml

Hidracarirora F epandiente por mu

bes

precio será

ay el Condensado, el

velor de la crudo descrita «en

iculado

E 1 ENT

dd pac

en  Dúla

Matar

8.8.2 por

tánicas será el valor

ése e:

piduad

de la can « de petró]

Bs de esta cláusulas

en el acár

Loco oNio

o A

go La esta, pda

7)

paro ca

por e Lárid

rFeque na Libra CA

(40%)

libras

enta y dr

or pulgad

ra les Líquidos cel

accerdarán una Formaila de y

su valori

=£g teniendo en c Liíguidos

Gas Matural

mercado de ida una de

Torme a

Ícom pornert
3

E

Para mentes más pp

será iguel «ll valor de la

cláusula, calculedk co

mercado pureald

comparen Le

Frodua

Cada seis (6) 0

a park

Partes pad radeon E

dera e

pre

prrena los en Los euuacápdt

mm AE Y BB anterio debido a Gaal lidad a

en as

condicion Mr AO 314

01)

24

20S6

mozo cuerda dl

er

o que

acuerda

SusuLa y

roo una apinión

EEN

a pr ar Comité de

aientiros

por tor

Lerida

ACI LATA

sonará un (1) mienbra dentro de los

solicitada la

erminado par

mutuo. «cuerda de (6) má

signados por

ries en ws

¿e peortados

Com £ tomada par

Lo dentro de

máyuria y emilacda y coman

á par esa

treinta (Ago Da a la

en que

ro dirimente y

nto. Si

Ra su

de

mice rm pad

rainar al tercer mientra del Comité

acuerda para

abi

tra delo pla

de Concildis ido, o si el

dr na En opinión dentro del

Comité de Can

da. cua ler de res podrá

uclta de acuerdo a

ES ra que sea

clármestoL s wiepó

ME AMENA

G N 10]

vés

esiiós

En tan EA] Le

Arras

“ltina val Or Ca par

apiicandcaa Ac que conmendqgar ero la

aplicación de

transitar ha Eisurrári a VE

ue se llegue «
g

9.10 El monto de la ra caca quin

Aavo se Hará

de cada Me

[ug

ae

más tardar

ela quincena corre qe de

ELE Contrata

entregar:

rmadas en

libredente de Hidra

cor de ac

E

ES

no cup

FERUPETRO,

marta

dentra delo plaza ipulada en el

o

CS forma

vedlaunerr

producir parate

pera cubra

dos en el aa

establ

CLAUSULA MNOVENA.- TRIBUTOS.

G.i

Cont La Lo cieto ado a ari ba clara comas

de la  Repúbl que incluye EN]

tributario  comán d coma 4

to a La Mernta,
JECINUEVE MIL S5EISCIE

LNSICUATHO

N2 24450984

norma

que al

La Ley ACTO

glamentariasy

mp.

a

wigente cha de Suscripción.

Lam de Hidre raro rtes del Area

pray

á exenta de

luyenda aquellos que requieren

pta AMO y brecanan Y

de renta cargo de PERUFETRO.

de confaraidad con 1 06 tivos

disp

Proa boto s a las

pag zar aplicable

de capital e INSUMOS

perá llevar a caba las

par elo artículo 37%.

iuterio, el Cort sta podrá Llevar su

Anto a la

care dad En Dad Ya Par la

determina impenible de los Tributos que

monto de dichos

de carga

sará de

gérre ad Lar tract

tira butter durante

Eo, Curicamente, «al

par la canelo ca

ba de Suscripción.

CLAUSULA DECIMA.- DERECHOS ADUANEROS.

10.1 El Contrat estira NATA

det

cs

da

MIN

Con

recleua de

Es da €

Emite ee

nea rio para la econónica y etica

las Oper

y)

Cortreact drá par el

período de dos (23) AR isero tirados

ión de Miri a

actividades CO LLE

y

am

dmpicnr Las Gs incluyendo aqu rea

da recpuad sd y qurardd

men de mn

Ln tempera

ado de

Mas nene

Glamen te

No (1) aña,

AN]

tra

ación

Adu

daga

10.3 La importación de

Gortratd para 1

idades dd en La

ac

explat sár de care del impar

Y

LÁata

Cont

zada pira ExXpa
DIECINUEVE MIL SEISCIENTOS TREINTICINCO

No 2445982

ú

Y as

1

Hidrocarburos quer le correspondan conforme al

a

Contrato.

CLAUSULA DECIMO PRIMERA.— DERECHOS FINANCIEROS.

11.1 Garantía del Estado

Interviene en el Contrato el Banco Central de Reserva

del Perú, de corformaidad con la dispuesto en la Ley

Ly por el Decreto Legislativo NQ $8 para

otargar por el tado al Contratista las garantias

indica en La presente cláusula, de acuerdo al

régimen legal vigente en la Fecha.de Suscripción. mm

gar que se otorga en la. presente cláusula !

son de alcance también para el caso de una eventual --

nyc? conceujeción a Ta Ley de Hidrocarburos y: al:

presente Comtrato.,

Regimen Cambiario

EY “Central de Reserva” “del Ferty

ado y en cumplimiento de las |

tación del

ca la Fecha de 7]

vigentes

arantiza que el Contratista gozará del

Buscará paid.

3

régimen can weio en vigor en la Fecha de Suscripción ES

1

ecuencias que el Contratista tendrá el

Y. en

áa la d

ponibidlidad, libre tenencias (USO y

rna y externa de moneda extranjeras

dispasiadiór

cono la libre convertibilidad de moneda nacional

a moneda exty

jera en el mercado cambiario de oferta

yo demanda, eno las términos y condiciones que se

aa

te clátisula a

co Central de Reserva del Ferús

moran

masones

en repres Era

Cortre agrada al regines Legal vige

tista d

a par el Cara

div

rta par DESEA

sus exportaciones de 1 ES

de que pudrá di sue cueriia

bancar Es en cl caen el ExLelmiaa a

card

.b) dde

libremente a divi rte pero cienta

(100% de la moneda y de sus vent

sortir Fis ad mercado nacional y

4 cuentas

tanta

cama Na Gn

echa

ES EU

en a E

en el exter y libre usa de

Cuer Y A hantener y kresent

cuerctas

exterior de ta

coLón

d) Sin per

Cortractis a dispeaner

remesar 0

tener en el extlericla

TOR

EXI UAT y

con arreglo a ley.

Disponibilidad y Conversión a Divisas

scudirá a

APA]

2...

tablecidas en el

a que

de divisas a que

de cua poribilid

párrata arterior no pueda ser atendida

cialeerte par la entidades antes

elo Ean al de rva del Fer

1 mi A 3 s necesariar.

da erá dirigirse

éndole fotocopia

no mera

del teta E icro, en

idad de a

dimpee endera es tedo o en

de dis

esque dera

tidad del sistema

en

por los dos Pías Utiles

Cn

nte al de da

los

precedentemente

1 Contratista

la conversión

rá par

Contratista

pre que

día del contravalor en moneda

la entrega del

ma Fue hecha par el Contratista en la

Barco Central de Reserva del

dedo

le comunicará guientes con la

ES ¡¿MoONiO

ES que

a, de efectuér má sec

de que el E

Cerebral dde rú Ec arre

opor turame

am

acuda «ld rea del Perú ac

mored e +

Char Ea]

a la conve

£ Modificaciol
o
2
+

Han co

PU ra

regi

E

p

La.

CY

20 de que par

Aud

cambio no fuera deteña

inmáacio quan”

de camb

tedol

a) cies

nico er

moneda extran rod a

fecha de vig utilizada bajo el

Corbrao

b) De

A Má

pa de
5 Oper

Corta cta de dla moneda

tiran

11.5 Aplicación de otras

er gerard Eu € Cert de. Reserva
rá alo Cont irán durante La

Migene track

total a

Cortina tendrá

do et A TMUAevos

pura

ao narmnas  cambiari

dis

del Contrato,

ue

anbiarios no

incluyeade aquell

epa. pre que

an de aplicación a la

FIAR E

imiento 4 los

indicados no

artías

que se

ejer

A aspectos

MUEvOoS

E crm

el Contratista

retomar las garantí

podr

sá tor

amente y que

quee

nO. crea derechos ni

pecto del período

AN 0. noarnas

nada gel

derechos au

Correcta

TOS

Gamibic CIMA

6 peri.

«pate dl.

Cential

Carr Ós

ta Ley Na

Ley Cirgánai

2012.

CLAUSULA DECIMO SEGUNDA.- TRABAJADORES

12.1 El Contrati

CS

determinados

5 naormmas Le

da

autorizado

Contratistas con art PY a

a técnica

corbratar pers
WT IOCHO

SEISCIENTOS Y

BIECIININ

drums tl

extra e

era que

rsanal o LoS

arrá a tada su

EL Coriratista prapar

Lóro de su

er canal vaguarden 4 vida y Su

tra

«ción vigente. PlLli

lud en conmacarad ala legi

de

dende la narma peruana Na La y Eo

los estándares

en ley

consulta con da

Corobrectd

que

neral de ba

Di ión

de

Conmbrados Parmaz que

2 ciept eS

de prevención yo camtral de ac
Late. [rear ome a la Direcea General
rocaarbuar

mienta de cada

12.5 Al dni Oper

FERUFETRO

Corotractd gará a

año calendario.

malo). extranjera (A Su

incluyendo el. de sus

del lugar de  trabaiOs

oralidad. fecha de

qe

a pra ional y

los candidos en Su

too que dese

organigrama.

mito tá infornación, en el más breve

Conando Conjunta dd Fuerzas  ArmadaS,

che segur

cadá una de las cbligaciones

acuerdan

A da

Equus él

expr Corrkra

responsa par aqueli

de

rirnguaria

derivad

a es

adn

Card. a

el Cante

Perú, padrá NS

extraniera há rar

acuerdo « dae normas legal

capacitará 4 Su. persa

ont

Ocup. Yo hara as

asignadas al personal extreaidere

narmas leg

wigerd

CLAUSULA DECIMO TERCERA.—- PROTECCION AMBIENTAL .

abiiga a cuaplir las normas y.

DIECTNULVE HIL sE

Legielativa NE

woo Matural FU? y demás

que pueda

er situaciones

ares E el

13.2

onados

cre

y/o terceras

dede

ro mbr

por

lleve a cate cooforme al

ciones ue

Yo QUe nda en tado a en parte

de cualquier otra

Pena E

dad pure ta en este

ao puede

ida por ninguna razón a

a la Fecha de

nic del frea

o

gara

RO

del Pera o U S.ña

de Contrato par

RO declara

ia a pal cu

en que éste

rá que durante el

de Contrato a

su zona de influencia

peana ro se generá ningún reclamos

canción resultante

1GnA Rcciárn. mul

detidá, cdi

dl eco Lema

Sd re

ECM

13.4 mantendrá de tada «bilidad al

Pramanio ]

A US

Contract rica

periuicio, deludá, mal igacd

resta teart de

ecosistema

Eutadlaued,

de Cortara ada a

mienta

api

La de la di

del media senti tura de

izada q de

trada y da corforae

ho

one» AS

NÍBTAPEO DÉ

entre la Fecha ad pcolón yo la

de Ln

mo at

terminar cuál

rá

RICARDO ¿FERNAY

== es la situación actual del medio «ambiente en el

de Contrato y» led retra

la zona de

qgicr

ones en da á de Inicio,

influencia de las Cperaci

incluyendo, no dimitara a estinado dl Priv de
contamicación de la tierra, «ire y agua Qué Pida
generada y de su impacto sobre el omedia amb Y

nr anterioridad a Fecha de Inicio.

CLAUSULA DECIMO CUARTA.- CONSERVACION DE HIDROCARBUROS

Y PREVENCION CONTRA FERDIDAS.

14.1 £3. Corntr

tista debe adoptar razonable

de

peor prevenir La péra

DIECINUEVE MIL SEISCIENTOS CUARENTA

NY 2445972

racarkuros en da up

cuado IÓN durar

loración y explo Ln.

ecnmtido, de

erá dar cuaplisiente 4 Las

cres que «al cta Ffermole el

erá comunicar

PERLA

0

sándo de

el valuner

de la pérdida y las

Era

de la misma.

el volumen de

Las

de pérdidas eno da Sta

comprada

ada del Contrad artes 0 Punto

ión la Fradueción a valunen perdido

Loria do en elo cálculo de la

CLAUSULA DECIMO QUINTA.- CAPACITACION Y TRANSFERENCIA DE

TECNOLOGIA.

15.1 En cunpliad

la par el zrtícula 29

de la Ley

Ley Orgánica de Hidrocarburos , ed

Cc obliga a paréer a dispasición de

PERUFETRO, mt mero eo perro parana vez en la Fecha de

un marta praparr alo monta que le

per

Erro CAM ur ed

EXT CAUTECIA y ormercte en

Nes de

encrae o de cada Añe calernda

dvarte Ja Vigo

del

ES La suma Les

due

CH/D)
0 a 500
0L a 1,4000

1,001 a 1 9)

1.501 a 2000

Py Ú0L e 5,000 E 000

009 30,000

pr

á que

pax

«as durante el

excepla el

is de acuerdo a ds

ms
Z
L «enero.
<
L

z z
= 3 : -
2 o =e*é producción seria promedio de Hidracarkiaura
z o
£ ree
cados Aa 1 dry

de

en

sririnéar La

Gn arado

rán

Rorimalas Ea

RICARDO

Gas mectan ada ero pi

valuney

=== estándar divididos par e cr

IES

cumplirá

en aporte

4 que

podrá importar qu)

entrenamiento y podrá Ecrrachadr

de

ENT

as del apcorte

rán des

bienes y de las aervica

Carton

acordarán

programes de cooperación técrn

pera La dr

OU

y desarra de miterias de interé

arteriores a la

atra de noventa (90) DS

Lendarica las Par

Ae suda AO a

Comi OS

O

Comprrcne programas de

sario en el

para su personal Dichos programas de

er conocimiento de

VERO.

LCLAUSULA DECIMO SEXTA.- CESION.

16.1

rra

que el

re de toda G parte de la

perro ant

Cart rte Carmtrato y de conformidad

ear

Contratista procederá

to a PERUPETRO

notificación deberá

é dicha prajue

nombre, dire e información

olven

que peraita est

delo oferente, el

y loe térnines y condiciones de la

ilevarse a cabo en el Ferá con

10m

ecmectomibea da

peruar

ficación a

Cerdas Pia pal

TRA y cor wal, era

irotada a parte de sa

Foder  Ejéecu

ado Peña iaci.

ión en el

partici

a cualquier

16.3 Si elo Cantrad

Gh é

corformidard

garras

TESPONE y obli

16.4 Los derechos y ari

de

Comtrato, na

trato par

ro cari dle ke

EN CUA person

Bn aca

ren

arte de todas

concerniente

adoro ona

de 0

más per

dn

egren elo Cont

y a la Dir
dee.

ADS

No 2445968

das a

drecarburos

nur ele

epa

Lmen te sud

trino

ria o por

idades que

rivées.  Tgualm cuerto a los

fimar en la cláusula

2ros

doo prior, Los que

Y

ionalmers

ada una de las

duridi que

de

tran

AS áusule

re 4 qu

y derechos que corforme al

és

la de la garartá

a que

el acápite

Libros y

déciono

alados en La

tad

re

ed ma

CLASULA DECIMO SETIMA.- CONTABILIDAD

su contabilidad en el

trat

o por

ENT CE

levar su contabilidad en

del Cádiga Tribict

Dis

vigertes

ejéndale de ap A MICRTIE

referida et Lo 87. La

equi aL

“da das normas

son de apli

==w deberá llevar todos los

NECESA para

ividad

las a

extranie can y

como La

iructura pe

05. iNar

Enrgyre

[a]
Afurridos en
¿E

5
1%.2 Der tro de

parcionark

" que h

10nas

TRO, en Ur MICH

(4390)

"Maruad

escrito al

La ay

Sugerencias que considere pa

ampliar 0: eliminar  «lgurre

procedimientos

deca parc

aiermta  céc

Pronunca, do paar paga

delo plazo mena

para tado

ES

de

el "Manuel de Eroc

ys

and cOmO

de sus

y Wir ct

contadas a

elo Conte

E "Paria

ad dida propaner

carnóm

de cuererte y

ro

cepción d

«hará gar pay

robación a aque

BRE MEICITEN y

guna

Be De ora

és

DIECISUEVE MIL :

IISCIENPOS CUARENDITRES

No 2445966

iclenr

pue

princi 3UELar RL CÓn a

cr podrán

tos Contables"

Lal de Era den

Eure

17.3 Los litros de contabilidad, Los e eras y

ta de serán

la documenta ci

de

desdicha EXA de Pira su

ina ción en las oficinas del Contra Asimismo y

Y de la

rán a

iormal de fdminictración Tributaria

Huperictendera

diración, corP

ribuciones que

palm 4

án

diga Pride

y de la Dire

Pana preu ectos del control de

os e ingresos, materia de

rará que las

ación € QUe $e

se realicen de manera

el

se ct A RUPETRO a

a ar

rta (30) bías de haber

tra de Lo

sus auditores externos

mico. anterior, y

CorIre E

dentra de las noventa (01 Di

cubsiguientes al

a las

erolaor

ME ART

de Las auiaiik en el dictamen, si las

hab

dichas o 0 Les.

A

EOS Lacio

declarac da del impuesto a dla reobla y

atra de las Litera ri (50)

E

há dé presentación de Vi

aurade de

propi

=== razonabl Una vez al

daria

dia

cada tres

ars

rita guar da mena (30)

dada su de

entado cuado. sa

DIECINUEVE MIL SEISCIENTOS CUAREMNT ICUADRO

Ne 2445964

Er la

tren de Las

Cord

ber

toma

realizados

sE pronuncaj

de

¿cardo

Si

a

torias

los

one

del

y

por

para

auditores

18,1

o

Equina

AS

ES

del pur

pr

CCA LA

18.2

mincrad gue ultara dura te

Comtrite oy ero ningio E

Y de en forma dl

de

mM sobre

gue de

derecia tree

de

ra de los

a

en Forma rme

ente Contrato

a

derechos

no

mineral

30n

guna a Menos que

dicta

ución

bad

padrá

Será

on
o e
hace

o

o

1

OLTenga y

de

dre

deradaos

der

Cuad pue

o rie

La Suspensión siderada de

EA

saca peor

NA

en

la pr

18.3 El Contract

IRESPREL ele tada

responsalbi dd pay RUE CLA ACA

tad

mientas y

Eee CU

ena tires

ET

na ado a

Erceras A de

y

dra

pera,

qué

posill de

sol:

Esteyema

de aqua y der

se (RRA CIONES

rechos sobr

2d Ya

cuercla Le MISMA. Los

EPA AAGACUTO ci

rán indem tretis

pay

E podrá, a ef

de cumplir con su

de acuerda alo Contra const

incluyendo

les, plantas de

DARAS y A

terminales, plataformas y

str del Area de

ra

ario fuera de la mi

ma

e renre

MAC tanda el Pz dle. terceras, el

Larra derciro de la Legi

vigente tendrá el

a cabo

AR

todo

él aqua,

grava y

Micherria des ón ubi

dentro y

A

Srea de Contrata y

for perjuicios

rei de los

qu a

Reilados

sub acápites 18,3, 18.4 y

de cargo

Liatiacorrará e

4 pedido de

la obtención de

10 rá La operación

eras y/o cabarcaar marítima

tablecerá un

2 y embarque de

ma

de na

extraniera en

con

vto de

opera

ca La

ae Ian

Sau Loricacianes

“ Las

Con

dio.

151

operación

“a fluvial

hi

apterr

sra st

la contract

hará de able

refe

cas,

¿Las yo de conformidad

tivas

nespe
z
<z

1es y de

je

ria

los rxaq

ia de La

ta dentro erica!

rán core 150

rea a

arre

18.9 ta deberá mari

todos lo redqu

ras

a Lera

por dar

ión d e

bi

Operac

de refiere

Co de

TRO-— para

rán

su información .

Eoac

co extensión de dí

enc

tra o reclamación en relación

Ocurrena

las referida

Gra

todos los

DIM

ca OS CUARENTICELS

No 2443960 . o

E] la cual

compañias de

coasegurado

TR y

gación durante la Vigencia

Contrate y es de «<n absoluta qu lidad, el

de

acer

la efec

oportuna y Lota

destinados A

air tadaciones en

el brea de Contra exceptuando

la red

18.11 A

hayan acerdado 3. contraria

tuado entre las

Di

imparte de e expresado en

hará

pacos tipo de cambio

en La clás

primera

rán de tiempe en  tiempa Los

r en moneda

en moneda

delo tipo de

gurar que la otra

mneda racional

de

cambio en que

que proceda

mangos

preci

por rad

una de

acápit

on ta mat

é partir d

¿guiente há en que

guarres

tadas de

siguiente

a) Fara

moneda ra

efectiva máxima pare cr

sesenta (340) Dé de ple

fé rs

de uErva A ríaodo en que

ee

ha pagan € da

LAA

Bb) Fara cuenta

19) en Dolares, y

pagaderas

aplicable será Lal (Frime

Rate), apli

cada por

NA»

Huerva York, Nueva Yark el período en

DIECINUSVE MIL OZISCIBATOS CUA

ALO

18.12

otro ac

entre Las Per muerda

rclará

ro ma

Leg de esa hacer

Lar nto adenda .

18.13 Corte

Contrato en

vidades de

cara pura card rar

prat del

18.14 étrea de Cont

cr

Area que adaucirir, dla debe

saticitear a

quier La o eudn

La y ca de venta y USO

to lis Partes

para cuya e

end a

IATA LAI

19.15

art que el. Contratistas puede

prod cficlurre Financia nicnto de seus proyectos

a de la inver

en el

E

pará aa

Contract para pra

yo La

NES

dos quie rn o agún

lotorguen ga

rá que

millar e

alguna (O ASUMAT Com

at

Cort do que DRcwurran en

de] «dguena pena

tr

de das

estiágudada Er

etará en forma alguna «Ll Contratista o «

MAICARDO FERNANDINI

de

cump

cormfoerWae a do en el pre

ha de

RO

18.16 FERUE!

frente « Terceros

existe ob]

Contrato o cause

afecte a

cha de

ETE CUELA A

Dm 6 ACCOAÓr CU

existe ninguna demanda, 4

do 0 da ad que La

Su paci

ob)

ra cum pdior

sustituya

do

rata, na

presente Cor

de Su a per

AT CRPGO MA,
CUANURTIOCHO

su contra que en Forma

Con

Cort

18.17

193.18

io de Defensa y del

jor rinda Contratista en

Úperacd anta Le ible, le

pa

des de

CLAUSULA DECIMO NOVENA FUERZA MAYOR Y CASO FORTUITO

la  ineiecución

ioputable q

19.1 Minguna

edio a

aci

de una cb ego]

Fo dicha Parte

HA Clara el térnino en q

vera fer

2 que

caga d mier

f entie por
mayora entre  Gtros los
paros incendios . temblores ,

EMUOCLee, y deVrirmiaunto

avalanchas

ade

Paura plosione

guerras, guerrillas,

conmoción civil,

bLoquebs. dema

port

haberla

ses Laposi

E

previsto

material

Guo ar

amd Lar a da

o cuelquier otra cdas

ara

aquellas

aquí, 4

fuera delo contr

ra ADA VA]

cha

tas por di

s no pudieran

AS

ada

O TUBTZA MACH

z
La Rarte ate
u
Lo.
EE
a itará

rá tamente a la nto y

la farma en La debi

NA

corres pornd GACIÓN.

eifica ción de

Ajecución perciala tardía a def

En (el caso de

¿DO FÍARNAN

lá oblic TR to 0. fuerza

cs
<
E
ad

a MAYO 3 Part muéordes can da esecución de lar

obligaciones Contractual

CR

forma peas di

nta hr

suo cawmpliaie

ejecute Can UTE

Fartes expre

La Fart

deberá re

conca mr períade de

tiempa

CLA

mo efe

hubieran

los Casos de huelgas paro u tros similares, una de

DIECTNTEVE MIL

CUAR EN PINUEVE

No 2445954

abra ura

ra podrá dor

EA

suo vealuntad a.

a dertara

eaurrida y procederá

Lo dispone el reto Ley

Decreto Suprena HO 0124

de la fuerza

cual Los

ca delo ce Pesada her 1 debido

de las al der contractual será

plazo para el cumplimiento de

ACAÓN ra el caso, «lo plazo de

la resp de la

la misma

Peortud

ra

Ón Que La

no exceda de treinta (50)

to

de

són la previ

Po

acá

fuerza mayor afectara la

ograma Mánimo de

na

a que daña La

quee dicho programa se mantendrá

cutada durante el

p en que

ución e durante el

iria

sobre la causal

Lapea er a E TOA a

dra lera producido

do.

ancia. Car

resuelva

plazo para la

conviene que

criterio,

Contrate

sa que el Contrat

Lá cláusula d

HL pt

La

producida

puta

Mínima de

pur

el Pirro ramas METERS ce

tan pronta

CALI.

ra de las

o

ru pueaarí de frea

can

seguridad

LA en cuanta

la inv to

no

haya dedo cunplimienteo «a

uo d

10% y

ES Lcd pc

AE

de acuerda a Lo. previ

Maowerd

po QUE impida dar

grana

Ana

DIECINUEVE MIL SEISCIERDOS CINCUENTA

Ad y A O con iimador

on Cont

Lévra

IES ntados a

del mame en que Ja acurrencia de la fuerza

mércr  aa od

ita fue acredit

adi, el

La

pacdrá dar par

snicada el Contrate, $ín perjuicio de

cación de la previsto en el artículo

1316 del

Fermer a la estalle

ce

do en elo acápite

ión tratarán lo

per

CLAUSULA VIGESIMA.- NOTIFICACIONES Y COMUNICACIONES.

20.1 Toda na

3]

ÓN a re va al

Car

como válidamente cursada 5

s Será

E 5 recibida

rita y entre

con carga a

pels PL rate, telex

en un Día Util a

a 80L

dd

má

y Sucursal Peruana

Marconi 453

Garante Corpa

Maple Re

2026 Cole

Usa

Executive Vice

Fax (214) GR0=00

ca Cde las

Cuellar Mama

Corporativa"

tendrá el dd ha de

su dir oelo número

de

de las no

tacsimil

LA

MATT

Lo Ainco (53 D4

ear

de dicho cambio.

que das (a

jurídicas integren

O comunicacion serán curs

coma. "Operador", cone

personas

que integran

no aci

o cemmarid

aa priaera (De RES

Grid y wie 1 alas

rán CN

par ,

a cada

spectivas person

naturales e juridica rar el Contratista,

CLAUSULA VIGESIMO PRIMERA. SOMETIMIENTO A LA LEY Y
2
a
E
o
3

Sa
2
157
a
13

4
4

Manue

o

VICE-DECANO

No 2446001

CONVENIO ARBITRAL.

Sometimiento a la Ley Peruana

Convenio Arbitral

Sua quel er La

Lucian.

vlre

va

párrafo del sort

ue

tendrá der

Lo arbitr ESE

redactad

cms 1

cama EL

termina

de acu

a arbitr

victado en La pr

GJÁALEA

de da Comisido

tarianente a

ES Ear

ríos su contenida

de

se. crigines

de derecho interno

menea a

iva a

erpreta

ón, eficacia o
PETRO y

matua acuerdo entre

ro omecdia. de arbitraje

ia. dispuesto

eral

traje

lamento

ver sricana de

LACA vi La

esta cláusula

rán aplicables las

ral de Arbitraje Ne

i
i
4

asma

a

20030 0”
Los Aribis

5)

acuerra o

A]

Sin cabargo. Aura Le equ

arbitrade exc 500,000 Choir

Dóle

dy ura ará ina

como luger d dar

d

expresarla así y propener una nueva a Ecco
sl, reads en el priner eu

dirija e ándale

da atra parle 1

de

recurrir al

artir de no haa

el nuevo lugar para

para servir como

La cuan Corresponde

CIAL estable

ende en

en el

5

an a dos recursas dl

otra y

curso Sapugoa toy

deuda. arbitral,  €l igataria y

binitiva para las wso de amuilac

mitra arbitra á en los. casos

ero el «tículo 104 General de

YA

ejecutado

de Partes

ARANA)

de incunpliaiernte d laudo

O iecución «rte cualquier

Las

izéer todos aquellos actos

que. se

pura QUE, ná vez. producido _el

rios para el

Lo culaina

Fartes

igaciones

que fueran materia

del arbitraje fuera el

qu contractuales

garantiza Fa bancarias 4 que

del acápite

atad

e y deberán

dimiento

el proa

DESSES

nen en que

La versión

CLAUSULA VIGESIMD SEGUNDA.— TERMINACION.

Corrado e Mage ano

22.1 la termino

en cuanta no E

ae bare

incurra er dincaumpddad

una de Pra

abi

ra de

cues qui

Contr que no É

AE

Con trate al

pETNOS

edo

nda

iCárbi

coup. dnd

A

ara

terir el

te, dicha

conforme a Lo láusudd a

er

trata

primera y er

ES udo arbitra

ES

Fla

que

herir

de Lead

co pue

ia del Contrato, por acuerdo expres

tardas

torár Lotalaen t

Con trat

cli de

y o se tendrá en

de Eds dd lr a da

2446005

de las  Fartes

a dicha

ponsabilidad

la terminación por

ra de

Cua

el Contrato, ¿stas sean

ivfractora, Salva 106 CcA50S

a

4 de plena derecha y sin previo

la raturaleza del

er Ca

a CEN CASO cue el

Ag

Inter

bajo el

ado las Operacion

acápite 4,1, O que no

"Contrato de

rburos en el

Partes, conforme al

Late. leía q]

4. de di contrata.

«de en consideración la naturaleza del

fguay Lia" que el
haya incuaplida con L ajecución del

via de Trato cimudlado en

4 del p Contrato,

de

prórrogas contempladas

18 y 17% 3, y sujete a lo previsto en

Acta Ba La 1 1 y BL

a con La ución del programa  MmÍniao

tada es

de trabado garar

ha usa de La

luego de haker h

en las acápites 3.4 y Ba y Sui ES en
los  acápit Br da He aa Anda SR AS

del Corobrack ción ce

Hidrocarburos 20

Far

se 22.323 En ca de

Contrat reitorio

no A A

nacional 0 en 6xtrand arar

artes.

22.3.4 En ca

O que des

de la Fecha de Suscrip

el Contra

Co (ar bancaria

se COnfarmne

22.3.5)  Gorfairm

1, y

22.3.6 M1 tér

mina de o ante

entres

por acue

23.4 El Contrat ca deberá cumpldr

sobre preote y
incunmgd dad de Cm

Binisteria

entregará en pra

CINCUERELCUALAD

en

Iguno q

Bai a manteniaiento y

tenienda en cuenta desgaste

y demás

tados Los campanent

en el Area de Cortrato

“á de ella, tales como bombas €

izados 0

a td

Pr EA

el Cortirl acen las Operaciones bajo

“L propiedad,  elempre que

a éstaSa

fueren conexos ya

termire Contratista

tada el

verá a na

quipo

Leo haga 0

FAL

tar en

¿Lente gue

mas que cuando fue entregado al

sgascte normal producido por el

Lia

la de Hidrocarburos

aatación paral

Matural Na es

Losada ls al término del

de co. el ápite 3.i para la

pLazo

Los

troaariuuros Líquidos. el

exple

4 En pro

RUPETRO y

Contratieta entregar

buen estado de

cargo o ni casta algo

Cn a CANA y marcteria, onanicn to y

cra Ll producido por el

enda en e

her

ames y demás

TO uado y

nad aca ca im ES

ados en el. Area de

de comanda

RICARDO FERNA NDINI
NOTA

par el Can

Cormtrate que

os

pr

dro carte

exclusivamente con

ión

explata

Lcpu

dos y que na sed

bienes del

Equ

delo Gas Natural pao

Cta

dos

tjue

e racte

z
Durante

50 FERNANDIN

W
a
explotaci
ae
<

riesgo la explo

Par a cabo por

AS «lo término

sara

tabledi

dos par

sesgrios en

Gas Matural Na Asáciade qu

ión de Hicdr tio cuando

la explaot

do bajo su

nuarárn

cort

lidad,

control, aper

Proba

a servir ak expleata

rburos

d Hidro pay perte de

corntdrila eL

la explotación de

rán cuerda

Par

rána Entre otra

que $6 preve:

renci mutua en Las

so la interf

evi

cada una de las Part

BIECI

MIL SEISCIENTOS CINCUENTICINCO

No 2446009

E

pulado

“A

Contrat:

na es ECcanóm

mar con

baja el Ecrnbracto el Cantratista

icitará e EAU

Cantrata.

la terminación d

22.7 El Contra

enky

RO alo término de

tricliaa hoda

Má de todas

trécto que ai sa haya sido

creació covfcarme a lo estipulado en la

clánmscda

ve Laracha.

CLAUSULA ADICIONAL +:

De a

ds pass d

ales vigentes, el

Contrata y la es tura pul

que requiere la

inuta na de tributo

AQUegue as conctario las Cláusulas de ley, haga los

ins

apa

pública la

present iii ro.

FUCALIPA . 30 de

Auterazaca La

roo per La a Hilda Guillen de

Vizcarra de

á bajo el

gados de L.j

múmeras 9233 .

E.  PERUPETRO S.A. «l bltieecta Eiuce Cá

DESCRIPCION DEL AREA DE CONTRATO — LOTE 31-B (MAQUIA)

UBICACION

El Lote

e encuerntr ubicado e

y las pravin

Ucayali y ena de la Región Loretta, zona de la

Central del imitado a.

Plano (Anexo 1 conforme a Le

PUNTO DE REFERENCIA

El punto de y
FVW Sat. San Franci
Zz

PUNO, DE PARTIDA
<E
De1Z Éunto de

San so

ps
8.088 m. he Ma
asta encontrar Punto

recta p Azimait de Y

desde este punte (0)

Re miden 10,30% me Nav en

recta con Azimat de 00%00'00% hasta

que al punto (60.

Desde este punto (4)

en

recta con Aximut de %0%00'00% le

punteo (LO.

desde ese punta (E) miden 10.3

me Buy Línea ot

con Aziaut de 180%00%00" ha

ilegar alo punteo (0).

Desde este punto (D) ee miden 8,000 a

en línea

con Azimut de 907007

0" hasta llegar «dl punte (3).

Desde este punto (3) se miden 14,800 me Sur en línea

con Ááziaut de 180%00900" hasta 1)

ar aL punta (13).

Desde este punteo (13) den 00 ma fi

en

recta con Azimut de 2700000"

punta (11) a

¿DOS CIRCU

pure (113 14,800 m Norte en dínea

con Ariaut de 000 00% hasta 13

ar al punto (1 4

Distanci

ed Lat

ma de Fraoyecr

fo Universal Transversal

AS) l

Internacional Zona 19

PUEDO OO"

(Meridiana Centre

En casos de discrepanci

$ Courdenadas U,T.M. con las

Cordenadas  Becgráficas o con das Distancias, —freas y

dial Las Coordenadas U.ToMo serán consideradas

correcta

onal La Canoa

de 19%6 (Venemuela) a mareo

COL INDANCIAS

Por el Marte con

LóvA y 16, por » Bur y Oeste

con el Late Gl. .

RELACION DE COORDENADAS DEL PERIMETRO DEL LOTE 31-B

Punto Coordenadas Geográficas Coordenadas U.T.M.

"070560 Lats $ G'124,.0601.23% Ma Mo

"dd de

Ye El 430.008, 70% ma

AS GARA LAIR Me MN

Lang 2.174

LA PURA A PIADLO me

Lonas 0 500.570.670 m. E
£a DIVA IUMA 1 Late E GOB 434,317 mon

500, 570.670 me E

E DAL

ES PO, 434,317 Ma N

FARO CA 0d Long. (A 417.322.174 mo E

D ORAL OR

Tarso ras

C

or]

ci

7arqó 14
13 or:
Para

44 07

Pe

*"éb0d Langa

AREA DE CONTRATO — LOTE 31-E (MAQUIA)

exo y Que se

del

tiene una extenglión de

FERNANDINIL

denfro de o la ckal el Conmbtrat

Ar

ANEXO "A-2"

DESCRIPCION DEL AREA DE CONTRATO - LOTE 31-D (AGUA CALIENTE)
UBICACION e=====a=omdéla

El Lote

Fachit de la

gión Andros

Selva Central del Fería y es

en

el Elanao (Anexo "R") cormfor

PUNTO DE REFERENCIA :

Elo punta de tr

PLA

San Franc

PUNTO DE PARTIDA

e

Del Funto de referer EL

miden 76,160. Am hacia el luego Ft,

elo Sur hasta encontre

road pue

de

(66) que €

II

2446013

Partida (PF. del

CONFORMACION DEL LOTE

Le cen Lin

Derio 9,000.000 ma

punto (46) se mi

aut de YO*00 00" ha gar alo punto (357)

recta corn éa

4,500 m. Sur en Línea recta

purvba

al puta (60).

can frimat de SIS

4,000 m. este en línea recta

e esto punto (640)

alo punta 26).

PIOOO 00"

e en línea recta

pura CUY) ee 00 a Hart

nat de 0 Os alo punto (56) 4 (F.P.)d.

y Aíimuts del Lote 31D están

sncle

Transversal

ión Unive

L Zona 18 (Meridiano

Mercater (CUT Mo

rtrad 2400 00%)

La Canoa de 19%6

Edo Dectierr

METE

Lado

casos de fala con das

acia,  Ááre

gráficas a carmo las Di y

ra

adas correctas.

facie, das LT Pe

COLINDANEIAS +

Ma

RELACION DE COORDENADAS DEL PERIMETRO DEL LOTE 31-D ===

Punto Coordenadas Geográficas Coordenadas U.T.M.

UN LA.

24008. 70% m. E

dcir (4

a Lat, 3 $029 ,000.000 Ma N

6,409,000 Mm. E

DER

¿IN ¡9 |
MESES

7 LES IE 3 9 09,000,000 Ma NM

790 LE Lo ADO DDD Ma

Ja

e
o

$017 ,500.000 Ma M

7940 341010 Lor IS LOL

500.000 mu N

59 Das GOA,

FA

Llangr O

AREA DE CONTRATO

área descrita anexa
£
a da en da cEcma
1 É
ES te Sed tiene uva exte de 6 dentro
yo

gl Contratista e

utará el presente Contratas

FERNANDINÍ
- MEÑLIMa

ANEXO "E"

MAPA DEL AREA DE CONTRATO :

NDTAR:

LOTES 31-E Y 31-D +=

KÍCAR

cue

ntrate de La

delia

Explotación por Midreadertiunros y el mismo que amen

firmado par 1 La q ra ra
FDA CA

ANEXD "C”

CARTA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO

CARTA

LANZA No

JDAD

deración

De nuestra cor

For la pre Bana a.uooeanano

VUér y PICAS
HuUOS CLANCUENTIOCHO

DIECINUEVE MIL SE1i5cl;

Me DIES

ion del

eno fiador Ora

cnada el Contratista,

PU BUEU y Gr adelante

ETRE hasta

PETRO

sy tn ade larte

ientos m1 Dólares) a

porte de

obligaciones

fin de garantizar el cumpli

sta contenidas

baja del Canmitrat

rama Pioina

rta del Contrato de

e 4.3% de Ja

IN

el

de Hidroceriraosys Lot E y

a para

Llarte Llamado

34D suscrito Cor excl

Contratado.

MECO + aoonnmna ado la

PERU la suma

ánza se liita a pagar «a

citada de empre y cuando no

srl re A

3 de la fianza en la fecha que se

ecid PACO e mp wigente de la

de deducir del

entenderá el que

ulte desp

elo mento de «mtorizaciones de

ibidas por el EKanco

04 de la presente

de  excusión,

dabaurda

án automáticas

pure AN plazo de vigencia de

TRO— al

UE

Ja misma, de una a por

ama no mayor al

dec

At L erntar arando que el

Contratista. na ha cuequ ida car obligaciones del

ma Mínidac de Yi el Contrato y

acompeñando de recando Y

cificación, Cuna imente de da

carta notarial diri

por

notificándole su intención de la

carta lado de!

A

ria (30)

l¡endario ante

reclamación de paga d

Ranco .

2. El impo de La ve fianza cu

ue el Banca Er

ANDINA

n la aproba ande que el

ERN

3
Sa umplido ENTER
o

Ej
ña
haz
«o
e

érido Programa Trabajo

CARDO,

«l
arcafB

Yacimiento Magquía:

a) For reacondicionamiento de cada
(Adradas 4 A

y Ade

AA y

cc) For  perforac

140.000

3) For instalación — de 10,000

e)

lación de q

10.000

- Yacimiento Agua

me

a) For

A

Le

DIECHATEVE MIL SELSCIENZOS CINCUENTINUEVE

No 2446017

]

A

cada

ade

5,000

AO

ción de cada

140.000

ir de 300 Els.) LES 10,000

de poz

O a

Gra de ce

Cl

20d UE 10,000

ar prograna

sobre 20 (w

0,000

rá las solicitud de reducción a

Contrato y

ito en el

En del Contrato,

Di

dicha autorización (alo Contira ha

indicar el morvto de la reducción a

en el muneral

4. Ear por el. Contratista

ere el párrafo

elo Tantas anun. atamen te A

fianza en (elo monto

y comunicará por ito a PERUFETRO tal

He serán adria sión de Lui NUEVO

de Fianza par iaorecta y el original se

er dd

wl

nte fianza  expirará «más tardar 4 los

tra (24) Me treinta (60) DÁ contados

A EL cnannua

fianza, O

o esa fecha

á menos que con arteria

reciba una carta de

Contratista de

MZA, EN CUYA E

la fecha de la menc

6. Yoda demora par nuestra parte para iurntar La

fianza a Tavor de us

denengará vr

rés autorize

al in do per el Banco Cert

rip para la alive de las institu

pe

ena fianciert, más 5 em Lats para

y

pta rárn

E
3
5% fecha delo requerimiento nota

partir de

9

ción ma

ze ,
1" rá presentar
“e

Bana ana an Y Ll Combratictla quedarán

sonsabididad a oblígkcoión EA

ften tamente »

MD

ANEXO "C-1"

MODELO DE CARTA DE REDUCCION DE FIANZA BANCARIA

e

5

(bHanbre y Dirección de

oras

De conmforaidad con Los Acad

5

«enaoano Emi AS

puc sal

en elo monta. de LEEN

DE LC LIPLLOES DE

ES

0
TIBCINUEVE MIL SEISCIE ¿0

2 DSAGNTA

Pt

TUE MARBLE GAS CORPORS TIOS DEL. FFAA,

delo mes de

aci LO

SMC, alo Pemrita

aura CL

Elo

ANEXO "D"

GARANTIA CORPORATIVA

TREO Ent

SIMS

¿QUERCES CORPORATION, — garantiza

Gon da pres

ion del Fer,

sodidariamern = The pao
Sucursal Peruarne, por elo monte «que asciende la

como de

dedo Fircaguréma Marcia

de o trabaio para la

una de

mo de Segur Contrato que ha

lote

celebrado dicha enpresa RC para

igibl las

irá mientras

le Gas Corporation del

re

Pera, Ehciar del Contratos Fara los

IRE CORFO

da ca del Fe A

comete a las La

Werchas

ido en la cláusula

sine estable

de conmtrovers

para

vigésimo primera del €

Atertamen

ANEXO "E

PROCEDIMIENTO DE MEDICION, FISCALIZACION Y CONTROL DE

CALIDAD DE HIDROCARBUROS DE LOS LOTES 31-E Y 31-D.

te  añexa  comtienñe las normas pe

AS

pera elo control de ca

lidad de Le

Hidrocerturos de Los

lotes 34

ción de la

Lou

se

Envio LAaricase

ibrados

mice Le buno

equipos de e

corformidad con 4 idos par la

que Gcurrer

yen a

través del equipa

Muestra

Un volumen repres

recolectad

por el equipa d

de conform

BSAN =

las Hidireaaianr nara

seda corola nearaa ASTM D-4007 .
DIBCL

NM 2446001

E) HIDROCAREUROS LIQUIDOS

B.1 Frocedimiento para Medición y Fiscalización

Pi los Hidrocarhioos Líquidos
de debe rr
dr Puntos de de
AT ce la Praduección al mamerta de la

Contract

macia de Los Hidrecerr ia LLC

Y seredan que ntraticta tendrá noventa (120)
de La 2cha de Inicia para inetalar el equipo
ce A Lemá td, a É ese perícdo da medición de

efectuada

Puros adizadeosa

pubcos +

encuentran en el

el afara en La

Tanques que

de la Freodu

cad será

de medición

er cul guier maneta en aque Los

a través de los

o]
escrito

de Hidrocarburos

ción Automática debe probado y

coma mínimo de conformidad con

periódicamente

E.2 Control de Calidad

ERTICOS

Eje LR Rama. rover rdo. entre

de ES

y

de 106

elo amu a la

ría unto con la tercera

caso de sa beber ninguna «

creparncia o desacuerda con

idad de $ Hidrocarburos

composición y a

das

Lofcd go el períade de «ll

aniernto pra la tercera

Muestra

limitará al período de noventa (20) días a

ca

cha en que La Muestra fue tonada.

C) GAS NATURAL

C.i Procedimiento para Medición y Fiscalización -

Gas Matural producido en

en los

Murtas de de da Prada

Corte

rará y mantendrá el equipo de

Pradu ánciuir

«do de con las

ra

con un medidor de

de qe

ionalmente a los

atras del Gas Natural

Tomé mue prapar

Ars FAA Cha

mil (1,000)

cab

del és

mer

de q

rad

Fale y una presión base de

"pe

146% poian

Los volúmenes de rárm cos pul

ar al, final

cort, lí canica dad cara

Vhto fmneard le dn

cr Matuiral

Uraleun Mescarenen to ana Comet

armenio

Fica, PM

Representan Le

debidanente atarizados

Gon trat

ro sobre la cul se re

anbiarárn la carta de rey

10 :

Cortratis ta not

Los volúmenes di
d

rougramsción del

tante que

BE nen bre
23

rante di

ms

la integración d

fueran me

producción

solicitas el Contra
com prrecicdr

carte él

el compracdar al

Contra

para que FE

Uria. ezo que

artes han eudi

Contrad

ques

rinda de

(2) año ati da cedendario

que Los voló

LAT

CIERRA EC

ele

rt

casa de que d

par

dia

na

Era rd nar y

VEZ de ini

er

near

enidado con

df

aqua
par

porcionalmen te
tsxactlamen Le

e

roganlo

La tanta

amenes de

ho eaudgaa dem

puede aer rre

erik ya

rá Puera de

Leal

pod

A
EAS

Pier qu

«od del

Lit

as

NENA

eel,

aura.

manada e

IS

eo medica

di ele

Er

. e

pe que

NOS

dci

cantidad de Ga

rama

ENS

DLE NTI E AM

EU

e

+ A

Leiotad de

del Contrata

yta tur

bituad a por

do de mut

mk La

haya trans
eh equipe  d
y/o ona prad

Naturad mm

E

uu

tel

te

pe

rán

nexaci

pe

da una vez al

a tomará las

Apo de

Contratista

para que

itud de

corregidos

Lodo que

acuerdo. En

conocida y

ción

na puede

se hará

momento, los

iodo en que

rvicio y/o

estados por las

ye

roiofarm

Fartes, tomando como La

métadeo

utilizando una de 1

der od code

a. Uso dd

Lada, cuyo

equipa de O

cua eaui

ata.

ES

ud de

margen de ex

e tumarnde comal

db. Cálculo de Los volímen

re eh)

mediciones a

pa de med a regielrala con

inca tao En quie

tituda

CONTROL DE CALIDAD

Las

acordarán mata ame

héctur

para el (

Ad]

a comaciida.

A

tud, pera par La Mena;

temará un márndiao de tres (5)

$ Natural Fi rá será.

hammer L L bre será tomacd

el Contra?

sama Th,

Gas Natural, d

y analizada por el conpradar dd

macia La

de

a pera

mida

Maturala y la pe E A E lira

dia en

período de nave
Muestras fueron

For mutua acuerdo ambas un nia

laboratorio confia pan

da de la

erada entre

so de
LECTIUZVE KID

SOTENCO

No 24461127

do de urna

Lt

Natural y

del Gas  Matural,

repancia en da compa

Macionel de

etido a La Univer

mito. será

dos Awwto

ecordada de qu

estra ae ERAN

reco

wa para

A O

de na rdo con Y

y calidad d entona

weniada de merda

¿há en que

me Muestra. pare medición.

de Hidrocarburos de los

este anexa, uirán Las

con aprobación

As

máclcias y procedimientos. o

de e amena ro cambiados 0

predern

ados por mula acuerda rie

Porc padrá instalar un

rea en dos Puntos de

Las

EEN! fin de verd

E HORA 2nanuonono

COn SICIOM

(VEstimoNiO

ANEXO "F"

EQUIPOS, INSTALACIONES Y POZOS EXISTENTES

Este anexo ccmt e los equip

me y
ames y

existen t

a sn SE AMmexa do tes Ta dara pala

debidamante

o par

OTRO

RICARDO FERNANDINI BARREDA AROGADO NOTARIO DE ESTA CAPITAL

CERTÍFICO:

QU MIDA LA. VISTA

DOCUMERTO DE

DIF 3 DE PERUPETRO nf, CAUITEL

TRAMSCR Ca

DIECTOVEVE MIL UEISCIENTOS

YPICTINCO

244629

ACUERDO DE DIRECTORIO
APRUERAN PROYECTO DE CONTRATOS DE LICENCIA PARA LA

EXPLOTACION DE HIDROCAREUROS EN LOS LOTES 31-E, 31-D Y 34-C

EN_ LA SELVA CENTRAL, A SUSCRIBIRSE ENTRE PERUPETRO S.A. Y

THE_MAPLE GAS CORPORATION DEL PERU, SUCURSAL PERUANA

03 RA del día 11

Pongo en su ta que en

ocdmier

de 19%4, el Directacia os

de E

ale de

esca coa

E

Lens parace

de Hidroacariuunraea er les Lat

oque

PERUPETRO

ero oda slva € tral del Peri,

ur al

S.A. y The Maple Gas Corporation del Perú,

favorable de l Directores

Peruana, con el

Considerando :

ria HE DO:

93 de fecha 16

Que, mediante Acuerdo de Dir

de Diciembre de 14% el birectoria «de PERUPETRO S.A.

de Contratos de Servicios par

we los mismo Lotes Mi-E,

con The Maple Gas Corporation del

pos teriornen Le «1d,

Perú, Gucwrsal  Feruar

y FinmanzaSa

tablece la

iante Informe

y Finan

fine, el Miri MEL

cha 1% de Enera de 1998, — precisas

E

Prveba ES

que h

nen Legales tiribudta ria, y

no EA MEE

mpna e

“ibución de Los

Contratos Los

adecuarlos om pue

los proyecta

fue, PERUPETRO S.A y The Maple Gas Corporation del

Sucursal Peruanas han

(AS

neg ón y ha a

nueva régimen legal trilumlaric,

a ha Ley ME

bajo la mad ad de Contrato

106

Que, el Cirgiáda

Hidrocarburas, estable de exploració

que laz a

La ción

y Bxpl

md
E contr
33

% y rela

idrocarbiur , aa

entre

dla autaria

hidrocartaros en el

ty

elo dere

al Cert

pecar ura recia

2 +
aer dl

Mues en cams A aa

torio NE D/0L

Acuerdo de Dire de fecha 146 de Di

de (19%3 y aprobar 1 caontrac

DS Praya

«har

por la Comi

Con el He D/009-94 ACORDO :

2 el Acuerdo NA 0/01

mire de 199%,

ado

La

Explotación

31-C en Lua Centrado

egos entre

PERUPETRO S.A. y The Maple Gas Corporation del Perú,

AROS SALI IS

Ne 2446031

Bucnar

los

3.2 Instruir a la fdein Ta AMA QUE

rá edición del Decreto

pera la exp

Suprena aprobatorio de los pr Contractuales

mencionados ex mundo pe Lea

4.  Autara

te del Directorio, a

Escritura Pública

GAR Cr

do el Decreto Supreno a

que se refiere elo numeral sente Acuerda,

3) e de lectura y

mer

¿arre Ea

Le que Lré bo a usted para e cueplimi y demás

aa

a de 19794,

Má y 10 de

Dos fir

nas qibles.

AS1 CONSTA DEL DOCUMENTO QUE HE TENIDO A LA VISTA

FIRMADO ERAN IMT Ea

mu

INSERTOS:=

RICARDO FERNANDINI BARREDA - NOTARIO FUBLICO DE ESTA CAPITAL,

OMT DE CLA SORTTURA

DO A LA WISE TA EL CC

CE MI

FUBLICA DE CONSTITUCION DE SUCURSAL DENOMINADA: "THE MAPLE
GAS CORPORATION DEL PERU ,SUCURSAL PERUANA” QUE OTORGA: THE
LTD. DE FECHA DOS DE

E Gs 20

IS TIO

MÁMDIMT

MO ENTE DE ARTE Dr RICARDO

Tse AÁ CONTINUACION

DE “

TERAPESC

KE:17206

MUMNERCOS 2003

MIRTA 1935

HU

CONSTITUCION DE SUCURSAL =

DENOLONOD

“THE MAPLE GAS CORPORATION DEL PERU  ,SUCURSAL FERUANA"

CUE CITOP

s=se==== THE MAPLE GAS CORPORATION DEL PERU LTD.

CERCLLORCELCECLERCERELECECLECEEECEEREEEECEECECCLECOREELELLEEE

EM LA CIUDAD DE LIMA e

DOS

DE MIL, MOVE AITOR. NOWENTAT

ARTE ME RICARDA + MARIE

A

E CE 6: DON GONZALO GUILLERMO JOSE RODRIGUEZ

CAR

0 CIVIL CRSADO, AROGADO, DESTOSMENTE

N

CIA OS

AUMENTO 2D

TACTO DE THE mea

CORFORAT ZADO SEGUN

DORE

NAS

COMPROBANTE

DOY ENTE CTO CILA

DE

1) COMPARE

PROCEDE COM CAFACIDAD: 1.1%

CONOCIMIENTO BASTARTE

- ACTO QUE REALI S HARI. EN EL IDIOMA (

Y

Yo ME ENTRE:

FAR QUE EL

Ed. SIGUIEN

M 1 NUTA ,- SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI

BARREDA.- =========
Dis TODE

RO DE ESCRITURAS
PUBLICAS, UNA DE — CONSTITUCION DE SUCURSAL QUE OTORGA DON

so COM L

GUA 2

Lo RIP GU COMPROBANTE

INSERT] EN LOs T
PORIMER O.- FOR ESTA MINUTA SE COMSTITUYE EN El. FERU
LA SUCURSAL DE LA SOCIEDAD DENOMINADA “THE MAPLE GAS

CORPORATION DEL PERU LTD.", LÁ MISMA QUE SE  CONSTITUYO Y

A AMPARO OR

¿DEC Las ISLAS. WIRGEN

CIAL DECIME

0 RUTLDIMAG, ULECHAMS CAY,

ROD TORN, TORTOR

ERITANICAS .
S E GUND 0D.- LA SUCURESAL SE DENOMINA * THE MAPLE GAS
CORPORATION DEL PERU, SUCURSAL. PERUANA" Y SE CONSTITUYE DE

A.

13

va SIN CONVOCATORIA A

nm DEL 10 DE Mera DE 1993

CONVOCATORIA

OMR DEL 09 Dt

MERE DE 1293 EN La

LA CELEBRACION DE CONTRATOS CON PETROLEOS DEL PERU

FETROPERU S.Ars AUTORIZANDOSE A DON JACK bi. HANKS, REX Was

CAROS Y DARLOS DE LE GUIER SSOmN E Sus —R MTANTES

O CORTE

CORTES TS DEC ESTERILIDAD IURTDICA COp EL

Es tia NO

INTA

IZA. O

MOPBRAR A 1

Rs CENAO AR L.és

3 PODERES QUE

OEA

SUCURSAL » OTORGAMDOLES LOS UNEN DICHO

ACUERDO y ammm

ASTGNAR UN Ll 10,000,080 ( DIEZ MA Y 00/1000

DOLARES AMERTCAMOS) A Ló SUCURSE

SOMBRAR A REX Y. LARCA CLOrIa e DELLA SUCUREAL. ,

EM EL AC

ROO

COM 108 FOD: 4. DC

3 EM FAVOR DE Y RARO

MATA UL ARRUE,

OFORGAR FOD

mM EM Las

7
Y CARLA DE

AMES

Di

TRADOSQUANE ad RE 0

COMO LA TRADUCE

TERMO Gn UERLCIAL DE Lé

42
cerraba DE NETA Y VIGENCIA Ol DAD SEDE

MS MDO

E La

Y EL INSTRUMERTO QUE E

DECO LIMA

RESTE AE

LOS FARTES CORK

FArRá SU IMSCRIECION.

LIMA. 235 DE OCT

FIRMADO GUMZA.O GULL

Ce pe

GUTORIZA LA MINUTA: ADO DOACT

RG DEL CO LO OE Arc

ABOGADO 1NSCOROTO €

LAMA COM EL ML

INSERTO . COMPROBANTE .—

STO DEL. ARA LINO

DE

EN LIMA 4 LOS VEXMNTIDOS DIAS DEL. Mi

A TURAMERT Cl

Ys LA SUSCRITA TRADUCE E PULL

QUE EL. FRESENTE DOCUMEMTO ES UM TREOUL

fl IO LONA EFECTUADA EM

HL

mad Du O

0 EL

“SP

ON CUATRO A
<

E

PRD ENTE A ACUERDO

68. CORPORATION

TO EL 4 DE IUNELEL DE

EA. ARCHIVADA EN

ELA TRADdUCO

OR LA O

LO CL

AMO

MOGAL. TRADUCTOR

RUADO MARTA DEL CAR

sk,

MENTADA.

THE MAPLE GAS CORPORATION

ACUERDO APROBADO POR LOS DIRECTORES. SIN  CONVOCATORIA_A j

aa

SESION

on Law (Ley General 1

Des con la me

de Delavare y el Estetuta de The Maple Gas

Corporation (en adelante denominada el

daré la

notificación de

Compa

var y adopta los

se celebre da

no que para tal

7

ja de todas las «acciones

fs parco

ción de The del

de

Loba y AE COM

adelante denoninada "Maple

do el

ha re

fue, eL. mico. Director de

que la Compañia es

Certificada adiunto,. en el

idas y en circulación

let

de Maple

- (ue, el cada adjunte es un documenta

correcto en su integridad.

ROLLO TANTO. SE ACI

DAs

1. Aprobar en tada as Lea Certificado ac dub

2. Ate II:

sra ARDE, en

pañías 4 firma el Certificado adiunte en nene

de la mienaj

3. Auternizar a los funcionarios compe ler

-
para que tome UTA YES

pará cunpidr o con las. acuerdas

notte E. FORDU

>

Vte dencia

(en ade

.. Guen +21 4 unido de 19%3 el Dire

ito el «a

adoptá por Consentini prada pare

a de La Compra

ines Lirumentia ura

“QUE, se adi

tiaden Ta.

exacta del menciones

idad de $

Asimismo.  Ccerti

Comp

per ds

icado en naenbre de La mistms.

Cert

docioente a

CUAL. Fira

>IECTNUAVE MIL

N2OS DESERPTINUEVE

iunia de 195

“bid. Jeanette "dur. Secretaria

PEGGY D. HAGEMANN, NOTARIA PUBLICA COUNTY OF. DALLAS

(CONDADO DE DALLAS) STATE OF TEXAS (ESTADO DE TEXAS).

má lao dinfraserita funcionarias Ca

par

ió, en la

epasd idertá? coma La

auna naonbre. refrenda el docunerta precedente en

de cretaria de The Maple Corporation, ADA

ar e reconeció haberlo suscrito en

de dao citeda Compañía para fines y

conside add expresados.

ado el cargo que

conedgna en el misncr.

io md firma y

o eL 4 de iundio de 1993.=

Y Fegasr D. Hagemadrii, Mark

PU mimbre termina el

de mayo de 1996

muesca

CONSULADO GENERAL DEL FERU EN HOUSTON, TEXAS -— EE.UU. mmm

la firma de

gr De HAGEMANM, quien desempeña el

carge. de Hotaria  Finlica en Texas, E ados Unidos de

bixa la firma y na el contenida del documenta.

Ne de Orden: Y

E TEST

an LARA de Tarifas $40

”

o

Houstena EY de dunia de 1%

=tfda,:  Alfrede Chuqui huére Chil,

ita Timbres

Ec ¿o sellos

REPUELICA DEL PERU MINISTERIO DE RELACIONES EXTERIORES

DIRECCION DE LEGALIZACIONES No.256945  .

TESI¡MONIO

de Gltredo CALC LLHUJARA

la firma qu

CHiLoa quien desempeña Las Ye

bart Se le Liza da firma sin entrar a Juzger el

del documenta.

Lima, 10 de “qe

=cfda.) Ráquel

Porataiosa Eevd

Encargada de la Di

1 TRADUCTOR 51

O CERET

LA TRADUCCION FIEL Y CORRECTA

LO CUAL. Lé FLRIA Y SELALA EMO ALA Al

2 ETUREE DE

1 SARBOGAL. TRADUCA

mé ML EL CONTENIDOS DEL.

DOCUMENTO .

OTRO INSERTO.-

EN LIMA A LOS YVEXMTIDES DI o AROSTO P

YO. LA SUSCRITA TRADUCTORA E

A NE!

TRADICIÓN FIEL YC

Lab EN

aL AGO EL.

¿DO

10 DE MAYO DE 15

Fat CRE 1 38 Pd. TRA

JURAMEMTADA ,

Hab aslobliltilo o

Ne 2446439

THE MAFLE GAS CORPORATION ACUERDO APRORADO POR LOS

DIRECTORES SIN CONVOCATORIA A SESION .

General

De conformidad can neral la aya

de Sociededesi? de Delaware y ta de The Maple Gas

nte dencrinada la "Compañía") el

aura 40) Let

birector de la Compañías

dado de Cen

ción de convocatoria

a La notidti

rernian

aprueba, Vota a favor y adopta las siguiente

bre la referida

E a peana hac

20

fuatarizar a di Ocmparída  Tearmar ina Sud

at uta en Las Hritánicas con la

de Leburar contra

ica del

en da $

curar de la Compañía

A

arias 0

iderern re

pera que Lomen que

dentes.

dos pr

hadas puarra compl da La

de LE,

10 de mayo

Tack bl Hanks.

aria de The Maple

LLE a cor vigencia e pertir del máyo de 1293, el

adoptó por consentiaiente Los

ria e Eaaqo ad

Aer acia hare

adopalón par

——

tatuto de La €e

adiuwnta a cste 1metrumente Una 0d

(del)

exacta del men

que en calidad de

AO

debidamente autori A pala LS

nonbre de la Compara

EN

DECLO CUAL. fra este decuinercio a las 4

de unio de
—tfdo.) desrette
z

Sr GGY D. HAGEMANN, NOTARIA PUELICA STATE OF TEXAS (ESTADO

xt
¿ TEXAS) COUNTY OF DALLAS (CONDADO DE DALLAS)

ES UA ta funcionaria, 2 La Fe

acerca a

quien

coma

mera e dere
Maple Gas Corporatiat, ma compar

las Fine

considera bs dese el carga que

enteción de la citada

consigna

Compañia .

Dado 1 2 má firma y

de YT

“(fda.) Peggy DL. Ha

Mi nombramiente dle rra el de mayo de 1976

Sello.
CONSULADO GENERAL DEL PERU EN HOUSTON, TEXAS —- EE.Ut.

fa el

MEA ua

«os Unidas de

Vda

tdt dede e

Ht ode ye

166 ¿eN* de Tarifar 65%

Caonderes 4 de junio de 19%

Dd

“ide. Alfredo Ciud, beds fdacrita mbr

corneal a '
REPUBLICA DEL PERU.—-MINISTERIO DE RELACIONES EXTERIORES

DIRECCION DE LEGALIZACIONES No.255445 ”

legaliza La us arte Altredo  CHLQUIHUARA

CHE. quie

que señala.

de E] ar el contenido

del documen tea

Ladtr, 10 de

“fdo, Raquel fa

la del freak

en relieve

Uns

FQBL.ICO CERTIFICA QUE LA

AD

Lt

ON F Y CORRECTA DEL DOCUMENTO

nl

ER FE DE CLIA CUAL LA FE

RmA Y E

A EN LIMA A LOS

MEANTIDOS DIAS DEL.

DE OCTURRE DE 19%

RO SALOG TRADUCTORA FUELICA

LA TRADUCCION MaS. NO

COMTEMTDO DEL.

OTRO INSERTO.

EM LIRA A LOS VELMTIDOS

3 DIAS DEA

ES DE AGOSTO 1

ARO 1993

RODUCTOREA — PLUELICA UR

ERE pt

IMEMTO Urna TR

DEL IDIOMA INGLES AL TO LOHA

IVA EN MIE

TRO GER EAdo NUMERO

ASE

DEL DOCUIMERCTE CI

fo ERTEILE ICAC ILOR

OTORGADA — PGR 1 Es FARDLIE E THE ML

UMLES DE

RA ARCHIVabé +

CONJUNTAMENTE CON LA CORTA DE Lé TEADIACE [Er

EM FE DE CLO CUAL FIRM OY SELLO LA Gt

1

PTLARRO

TRADUETERA

FU

CA JURAMENTODA

CERTIFICACION

RDUE,. Bercy

de The. Mapie

ation (en ade mirada La

rape taria de 10,000 JA

yen circa de Tie Ma

an Ec yA de tidamernte en

as Nim ante dencninada

"Maple NUDE

Quer Las 10.000 ac de Maple Feru en q La
Compañia repr mtar el o latel de AS yen

e Fer,

circulación de Way

fina « en calidad de Secretaria

Loy de dame

ificado en nombre de

EN FE DE CLO CUAL. firno este decumente a Las 1 dí del

de junio de 1973

“Cdad Jeanette

PEGGY D. HAGEMANN, NOTARIA PUBLICA COUNTY OF DALLAS
6)

nte mí La La

coma la

sk PARDUE., quien se dderndtdt

Bérecra o cua naar. refrenda documenta precedente en

Tie mM Oratoria Una

lidad de

haberla ste ito e

compartía de Delagare yo Y

los fin

y

ando el cargo que

de 193,

vádeo de

Mioraabramien to liegqa o sl nara de 1275

el
esa de biica e de

A

LME

Pira y no Lo carcheara

a MA de Tarifas

Ne de rd AA RO de

8 de dunio de 1993

o Tiabr

a Ra ui,

dla

REPUBLICA DEL PERU MINISTERIO DE RELACIONES EXTERIORES

DIRECCION DE LEGALIZACIONES No.256915

señor

Be legaliza lao Tira que ate

Las funcion

que

dc CHILI UE

| TESTIMONIO |

Biarta o E gan enormes a agar el

contenido del documentos,

Lim, 10 de a

va LÓpEz re

ón del foecbivo Central Sella £ sello

EC CAE

VO TRADUTOR FLELICO E

DOCUMENT Or

LA FER LEMA AL

ARNEXO ER FE Ad AJA.

TUBE DE

METNTIDOS DIAS DEL MES DE

TOA

ad. TRADLICT

¿AZRMADO MARTA DIE

A IA

DEL AO

1993 YO, Lá S LE

CERTY NA]

2 Em

Y CORRECTA DEL IDIOMA NE Al TDIame CTUADA EM

VOHO.- FAGIMAS E TASERIVCA EpPIU BCO EL

DEL DOCUNERTO CEC

NUMEROS ART

a COREA

LON

CUE AE ACE

ATIÓN DEL FE LID

Edo LA DIRECTORIO PE FECHA 3 DE

DEL CUAL.

Ne 2446045

AMADO MARTA DEL

GAL. TRADUCTORA FUEL ICA

VALDE.

THE MAPLE GAS CORPORATION DEL PERU, LTD.===:

infrase

ía del Directorio de MARE GAS

EA YC DEL

A sá que se constituyó

alo anpera de las

Eyes de islas Virgenes

dci e en CITO Eu

Lay»

Egado Tort, Tartaol Virgenes

denominada La "Compañía ld) FOR EL

en la e

ión de Directorio de la

iembre 199%. se adoptó los

RE

Que, la Compañía establezca una sucursal en el

de Y

en rg

moy producción de gas

Ma RA coma de lr

actividades afines,

sin Jlimitéción alguna, la compra y venta de

EA eto Cd E

c

anienta y/o

el trannarte de los mismos (petróleo y/o

ger ión y tranenisión de en

prgúa eléctricas y
de tadas y cáde tuna de Jae actividades de cualquier otra

índole, corten des en la

peruana y el

tuto de la Comp

ES

la Compañía celebre

La sueur

controlas

3 DEL FERU O PETROPERU

respecto «Ll proyecto

gral Ag

1. ES

Hidrocarburos en la

(Maquia)d y Do Cuna

* selvas Lote

ciones Hidrocarburos en La

2. Contrato de Op

Lote Blel Caguar this) e

3. Un Acuerdo 6. Cartratao de Arrendan

hicliracartauras

de

inería y Plant

de Fucallpas PAL

A cono tod una de Los acuerdas q

a

Pu is edas que En

el Froyecta

dto

Edi] ela

general

erery

AT

Uy NA
quedando

ia Line

Que, le

virtud de lo

ple Gas Corp

que deberá con clar

Acida]

de repreas

los Ma
PLULINUEYD Mill

ALO UI a cs ¿LAO

A 60A7

y/o

rtud de de

de Hidracarbiures del E ÍCiÓN q

2UANA y

Aca end as La At cu La * oy 10 Código de

farticuLlos

Procedioerto

uta Código Frec

que 5

encuentren em plena PERRO EE

2 Us CAMON rente

Cue, se nomiare al

merad de La tacna TS Compañió, quien

tuará en nanbre de

plenos poderes de

representación de General de

de Hide

Ya en general,

do de las

quedando rav

au * y 10 del

ondientes

Era ear

o Praa

uta 2d

far ca eel que se

er qa

confiera

de la ar 20 a

CERUL a

Mo para

is tados

deres. únicamente para actividad ra de los

Limia de fune Ya HANKS. y Rex Wa

ES con dom lio en la

EI,

Unidas de rñérica, y ado sexo

ciud

dallas,

lo

no donicil

AN Mn ciudadana

EU TUA y

en udado de Lin, EA o GIA actuando en forma
inmtgdvidiad ao bado otra modalidad, según lao juzguen

a necesaric, quedarán dra con plenos

Fern da neral de

mudo de da

Los de pde Br laa re del Feráa y, en general

males Last

rama, cda

¿ENTE

L que

rro RR Ciud

ale

ren en

gencia, AEREA, ES

a le sucursel ente hode

de arden purivada

iderará

des és

JENS

acion

10)

AR

Y

cidos a Las señares hack Y,

ES

Maria

yA
ce ral

SUCASI

a Het.

Rex WU CANT yr

0 ABU

tant

que negar

Pd]

todos y quae

arriba en rante de Le suecurs

referencia

Aa

de La Comp

PEC en forma dndi STATE

MO Que, se

ARRAMOVITE

y bar

ra que

ftormilicers La
LIECINULYE MIL SEISCIENTOS

No 2446019

a

iaro Las peruanas para la

de The May Corporation

y/o ante las

perinaro

EN FE DEL CUAL. sus

3odías «

A LIMITED «Cfirma ilegible)

Eeeretaria

DAVID A. RAWORTH, NOTARIO PUBLICO BRITISH VIRGIN ISLANDS

(ISLAS VIRGENES BRITANICAS)

delo mec de cotiem de 19983, — comparecieron

Michael FRAN

MEE y Humprry  LEUE,

mpar Limited,
[ Y »

coger coma A ona que suscribieron

haber leída,

acia yo

a)

wal taria

Y ejecutada el risa de mare

Dardo

ha sido Firmado y sellado

cono Matarioa PbnlIco.

14 días del mes de

Ena poe

de LRP par Armida MEMO HG. Jefa

ES
al

10

dos 44

CONSULADO GENERAL DEL PERU EN HOUSTON, EE.UU.

a da firma

Dor Des

Po RAAORTE

desenp

elo csurgo de Notaria o

tro Texas,

Unidos de a

Mo. de ordena 38 de actuacidrno

er cer Learmdofa

400 €

CON

NIDO. DEL DOCUNERTO

Houston, 1% de e

“tido. Enrigue Falconi GSuáyr

ud Cenes

-i¿ INE

7
Es] abres ce
2]

<
É BEFUBLICA DEL PERU MINISTERIO DE RELACIONES EXTERIORES ===
3 E

FAÁRN=

del et

ep: a Las funa

2 UA E

Pirma er srt a jurgar el con

Lima, $ de

“(fdo.)

Er rd

Lo en reli.

Legéliz

Sella,

uns

PEAD LIE

P ¿NTE ES LA TRADUCCIOR FIEL Y CL

AamEXO ER FE DE COLO CUAL. LA FIERA Y SELLA. EN LIMA 6 LOs

DE

CHE DI

3 DEL

DE UCLA

FIRMADO MARIA DEL Ce

AUROMEN TODA.

PIFICA LA TRADLN

MIDE DEL.
No 2446050

ANA

CONCLUSION ¿- FORMALIZADO EL INSTRUMENTO LOS

DE CLA CUAL SE

UTARGOARNTES LE DIERGA LECTURA

lA EN LA. FOJA DE

LRNz

ES OA |

Loc El

2 Y CORCLUTE ENLA FOdA NUMERO

E PRI

DE TODE LO ENE DOY FE.

ODER UGUEZ RI

ANTE MI

ma

FLEMADO — GORZaL.Lr CLA

(PE LAMA.

JORDI

Dr, NETA

COBDO FE

INSCRIPCION: EEGASTRADA LA CONSTIFUCION DE SUCURSAL EN LA

Cl AT Lo DA

Pd LO 2 DE MOVIEMBRE DE

IR PM AO MOLE TAEE

SI CONSTA DEL REFERIDO INSTRUMENTO AL QUE ME REMITO EN

CASO NECESARIO

HANNRANARAAAIARAORANANONANDA RARA RANIA

RICARDO FERNANDINI BARREDA AROGADO NOTARIO DE ESTA CAPITAL

CERTIFICO: =

No OFICIAL Al IDIOMA

MIO DE TE

MAPLE RESOURCES

RATO LOTA TE EMM E

Novienbre del año

adas días del a

rita Traductora Fx nu Turamentada

nte docuasernto es una traducción fiel

etáfico que el pure

idicaa inglés al

tao carigin mite a Acuerdo de

murces Corparation, de fecha 10 de

cha ey E

conjuntamente com La

Doy fe de lo cual mato y pra

Brtas. María del

Firma de la Traductora gr

Carmen Pizarro

TRADUCCION OFICIAL

s"*ACUERDO DE DIRECTORIO DE MAPLE RESOURCES CORPORATION

Los  dnfrascritos,  (wbca de
Maple Resources Corporation. ten
adelante denominada la "Com El. AUTE

mado á una huita

-

apta La
a «

EXEBA0rdinari a de Dir

35

con dos térninoa

dl

a Comp

Feria e denominada  "Petroperu”)

otorgó la buena pra a ple Gas en la

rredlar an proyecta

Iiternacionel NS GASÉ-004- peurac e

de ener onicado Proyecto

Integral de Aguaytia

we la intencdci

- Maple Gas

The

par intermedio de sn Cong

del

Maple Gas Corporation del Perú Ltd. (en «arte deroninada

SUCIA peruana de Pa The Maple Gas

"Maple") y

Corporation del Perú, iu Ll Feruana ("Maple Perú”) há

ado con implen La

nego

los conti
par H rhuros

Contrato Maquia-Agua

par Midrocariun

Operacion

("Contrato Aguaytia"), en el

y el. Contrata

a Macu

"Contrato

naar et farma coniunta 1

en másiecuilas y que no se defina

reabrir finición qu

De acuerde ao Las yo condiciones de los
cup grama Mínimo de  Trabalo

Ecunca

ua de los programas de

abad para la realización de las

ichos contratos

contempla en

deberán combar o con rr andar

idaria de la

tte denominada "Garantía Corporativa”)

cOmO COC cución de Los

pera la

URREA

MENA

NAS Pape y
que han sida

do

por Maple Perú, mas que han

tificadas Y consideradas

acuerda proporcionar, a Petroperú la

Maquiaágua Caliente

para el Contrato Aguaytidó.

há examinado la Garantía

taria de

Contrato Maquis-Agua Caliente

ca Aguaytia y considera que sus

ana para

ada

La de

la Compas

POR LO TANTO SE ACUERDA :

Mi

Era

LAVA

Eo a

la Compañía en efecto autoriza, adapta rat Yo aprueba

Gerrard Caorparatiy Cortratlos  Maquia-Agua

NEUE Le Ena

Caliente ” Aguaytia

otorgamiente y entrega de EAT

ASIMISMO SE ACUERDA:

teo instrumento se

MALOrIZar. coma en ef

deate de la

«utoriza al Jack W. Hanks. Fr apar

utiva y reteario de la

y Rex Canon. presiden Le

Lompañó dy
z

ivan Tormáa indivi

para quee

ha er namlie y de La Comp

ente

mearl

cer Corpa de Los

a Caliente y Aguaytia rs

RT

cada Luc de

incluyendo 4

arregla

gubernanen abro arre

que a sx

ero considere

hecho de

adecuadasd y que

entrega de la

cormtra tas.

(113  Caprender  cualau

de Certere

de tonar tal

Yo que

sata Las o rare

13 TUE

Pla MAD dede did de AID

No 24 tudo

or

em la arerit

ola wa para los Eartratos

Maquia-Agua Caliente y pará el Contr

a Aguaytian

DADO Y OTORGADO « loe 10 díaz

mes de Movicentbre de 1993,

ES eh 2100 Mm (fienpo del! Ma
Jack W. Hanks < (éído.) Rex W. Canon

CERTIFICACION

Lao drefy

cretaria da

ecrita, deanette E. Pardue,

adelarnd

Maple Resources Corporation (í denominada la

"cmpaí

A

los re

la Camp

mes de Meviembre de 1993. el

ts el ña da adiunto.

A de combarmdad tutos de la

se adiunte a dá presente.

idad de GSubarecretaria de

ente autorizada para suscribir

da ero notre de la misma,

EN FE DE LO CUAL, firma

docunerctta a Z días del

Ra E de

(fdo. Jeanette E. Pardue, Gubs

ú

STATE OF TEXAS (ESTADO DE TEXAS) =

COUNTY OF DALLAS (CONDADO DE DALLAS)

PEGGY D. HAGEMANN, NOTARIA FUBLICA

Frtbe pr

arfrascrióta Puy en La

cti noto irréra Jeanette E. Pardue, quien identificó como

la persara cuya nani re

senda el dacunenta qee ente en

caldicado de

ia de Maple Resources Corporation,

une Comp. Delaware y rmecornoc e
repr tación de le cd y

consideracione ra cue

j consigna en
Dado bajo mi firma de MHevienbre de 1%
“  Cfda.) Peggy D. Hagemano, hc e cled
exa
Mio nombrénicnta á su termina el maya de 194,
2d
Q«
CÓNSULADO GENERAL DEL PERU EN HOUSTON, TEXAS - EE.UU.
E Bogatiza la firma de Peggy D. Hagemann. qui a Per
! os ridos de
pie el corten ae AER
ctuación 2 40L
; Houston, 1% de Howie
1
Timbres a eres / Bell
! REPUBLICA DEL PERU
! NINTS 0 DE RELACIONES

¡ DIRECCIÓN

Se legaliza la firma que ant Enrique

Far

Falconi S., qu

que se

Nota 3 Se entrar a duzgar el

contenido del documento,

Lime, 192 de Novientr

“ Cfdo.) Antonieta Salazar Guzmán :
No 2446044

ección de

Llica carta ce que la presente

l documento anexo en Te

¿o dá

Firma y La er Lira a los. weinti

del mee de

La SHurarertad a ¿An María del

Carmen Pizarro Sabogal

de carta

na conte

AOL ro E.

Inscripción: Ie en la ficha 410%, asiento

de Lima 08 de

ASI CONSTA DEL DOCUMENTO QUE HE TENIDO A LA VISTA =

FIRMADO fe LIMA +

MDL Ten

Dé MOTARIO DE

CARDO

HARNNANRARNNRRANRARADANANRASNIN INR ESA

OTRO INSERTO

idas dd del omes de Noviembre del año

uscrita  Traductara Jduramentada »
documento es una traducción fiel

da añod efectuada en

oel o Na

ita ernomá

4 fcuerdo de

delo decunerdta

a 10 de

a de Mago

Novientre de 19%

Capia o del E RA Oficina,

con dur dLamen Le cen La ca

| TESTIMONIO.

Doy fe de lo cual É)

Firma de la Traductora Publica Rhoramentada del

Carmen Pizarro Sal

TRADUCCION OFICIAL

ACUERDO DE DIRECTORIO DE MAPLE RESOURCES CORPORATION

Los infy

Maple Resources Corporation, na compañia de Delaware (en

Md POR Pl

adelante denominada la

adopta las Len!

«E
E

E]

EdBrgordinaria de Di
EAS

el
Éoheg DERANDO QUE

rtacia

La a

con las tér pre

denomirada

slam k

Corporation (en

PERNA +:

The Maple Ga

Gas"), una 5 de La Compa

FRDG
Hor,

E denomina

Internacional E O LL

de energy denaminado Proyecto

Integrai de Aguaytia (

Maple Gas ti eradda

The

delo Froyecto par in raecdi La ca

denaninada

Maple Gas Corporation del Perú Ltd. ten adelar

periuar ce The Maple Gas

"Maple”) y

Corporation del Perú, Bucursal uena ("Maple Perú") hp

negauciada

los contratos

limitativo, el Ca pr a

la selva ¿". Contrato Maquia-Agua

o 246gd2

poro Hidrocarburos

Operaci

(“Contrato Aguaytia"), en el

trece Place cert

Contrato

forma conjunta Las "Contratos".

mina

rotérminao e y que na se defina

5 dió en

que

de Los

4 los tér Y
Eragrama Mínimo de Trabajo

una de 1

programas de
de las

contratos

la

y

compañía 4 ante denominada "Garantía Corporativa”)

de os

La

CL

0)

que han sido

pura que han  egido

consideradas

debida

adecuadas y a Fetropert La

MaquiarÁAgua Caliente

Barrégul da

el Contra id

armar Cenas

ES catdvá pajra

1D la Eonpañía há examinado La

trado

aradiwa Gtoargada ura

Ga

Para trata Aguaytia

Andar Y hermda La

FOR LO TANTO SE ACUERDA :

Ea L haora rada

| TEST 2

atariza, atea redaFica oo pra

Maquia-Agua

La

Garantias Corpara

el

Caliente y Aguaytia 1

otargami

ASIMISMO SE ACUERDA:

Ante rd Lomo ET Efe e

dwtoriza al Señor Jack Y. Hanks, Er

y Rex Canon, Wic

En en raombiure

gar

gua Caliente y Aguaytia 5

Pxcoma oda uno de las contrata

Y o otra

ter Lera

done

tan eso el

radas) y que NA

ade ca

lá Garar Corporativa para

entrega

mtrat

dia

oral que

(ii) Emprender

A A

on las adec

l
ze bre de 199%,

“DADO Y OTORGADO ¿tres

O det Cfiempo del te).

con vigencia e peaút

éda,? Jack W. Hanks (fdo. Rex W. Canon
CERTIFICACION
La inmfrascrita, deanette E. Pardue, cretaria de

denominada La

Maple Resources Corporation

los registros de

Compañia to

quiera

la Gompatíta

delo mes de Noviembre de 1923, el

rdo adiunta.

cuerdo se

adiunta

retaria de

illo de

estay delidanecate autcarizáada para suscribir

mm

2 La mis.

EN FE DE LO CUAL, firac este docusento a los 12 días del

SL

o
mD
»
J3
ma
re
re
mn
Tm
Ay
au
a]
a
E
o

STATE OF TEXAS (ESTADO DE TEXAS)

COUNTY OF DALLAS (CONDADO DE DALLAS)

PEGGY D. HAGEMANN, NOTARIA PUBLICA

en la

fte o mio de infrascrita Funciona,

cÓ COMO

E ira Jeanette E. PFardue, qu

rerda el docunento precedente en

cra cua rika E

de Maple Resources Corporation,

lidad de

de Delaware y

ES

¿lie

considera

se consigna en

Dades 1

sello el 1% de Hovicaloe de 14%.

“— (fda.) Peggy D. Hagemanna Hotaria Eúbliaa del

Texas

Mio nombramiento 1

di maja de 1SYL.

Be

CONSULADO GENERAL DEL PERU EN HOUSTON, TEXAS — EE.UU.

¿Legaliza la firma de Peggy D. Hagemann, (

pe

argo de Nota Fiabld Wuidos de

liza la firaa y na el contenida del docune

«4 de Actuación 3 404

Derecha ¿DO

Cfdo. d Enrique

Ñ 1lconi Suárez, £

Timbres ca

REPUBLICA DEL PERU ==:

MINISTERIO DE RELACIONES EXTERIORES

DIRECCION DE LEGALIZACIONES Ne 286745 :

He lega da Firme que an

Falconi Say «uu Las Furia

Hao E Se lea Pira cirio el

contenida del Gucumendta

Limia, 12 de Noviembre de 198%,

(fdo. Antonieta Salazar Guzmán

Dirección de Legaliza

la Sella en y
LR
“NO
SS IA

Pd Ped LD Li A IL AD

2AADAS

traductor puiilica

que la presente

Y corre

camera anexa en Te

la Pirma y

das días

de Wen enidios

és Brita, María del

Carmen Pizarro Sabogal

Pda

tirachac

100)

del

recia

asiento

ae

Lima 08 de

OTRO INSERTO

BANCO CENTRAL DE RESERVA DEL PERU

No. 019-94-EF/DAMCCI

de febrero de 1374

ferea Erona

Perdaca

Ha.

24 par dinternedio de

EE

Parto

cotos de

vhra

de 1

lotación de Hidro

ertiuras, par das Lot

Sl

a E

THE Maple Gas Corporation of

Perú, Sucursal Peruana.

Alo resperta y de acue

sa Mates dra CAES

ión tel

cumpl

ermvdarle ela

de Cláusula de

A ser incluida en Escmra hmah er de

laracioa ca expe laciddr ce

ra la señala ES

Pla

roo rue lira

Hidracariaurasz z

Raul force Bac

ius Larco fnag

que

19944

era

ne LAA

nde Poch rotar

para explora

conforme la señala la Platero La

Cirgána

Hidracerburas;

DE CLAUSULA DE DERECHOS FINANCIEROS PARA CONTRATOS

11.1 Garantia del Estado

Interviene et rta NS

serv

delo F

vi de corfarmác esto en La Les

Leia ES

E

perra

pur el al Corra Garantias

que col dal acuerdo

CL

“EXSCIBATOS OCILETIPRES

echa de Sue

pr

garras CL

una eventual

Ae

tambien pera

arburas y al

á lá Ley de Hidroc

20 a EG LL

AS

press

11.2 Régimen Cambiario

Er en

EE Cerca ele

imiento de las

yo en

pure

ha de

Legales sirjem

dape dor

ión Gerantiza que el Cortratista gaorará del

far,

de Suscripción

Contratista tendrá

CUENCA. CUE

nibildidad. Litr Ha USO y

braniernas

ray

de moneda nacional

La libre cora:

da cambiaria de oferta

aniera en el

a meneda et

ero Las rines oy condiciones QUe se

y dema

la ENE

erva del Ferís

neg Central de

LACics y garantiza ad

gál vigente en la

Ll Contratista de la

ds generadas pac

riuros  Piscalizados y

en sus cuentas

podré da

«eric.

do ed

ES convertir

NETO)

¡AD DA

nacion

Cigadeos al aercade

bar directa

coma La

yoo agro

Ey

|

cabreo

ivicio de todo Lo

Spina biresmnear

tri.

rene A erica dr

Algun

E] Verna

can

11.3 Disponibilidad y

fueda convenida

pes eccoder se

¡ELE

re el 1

nao pu

total a

mencionad

Para el Fin
duda ad

DL O ULA LL UN

2446031

anictaiéndaode Fo tacor

de ri 2 de La

ar dae que

ss tidacio ES

dado de a

re Leo Laa

pradera

pacta

ena

EC

par

Banca Contralo comundasrá al

conversión

pus de que La

UE elo Contratista

quee regios

A ES Lor en moneda

paro Ext

roo rad Contra

«4 en

el ntral de Reserva del

ns con la

Lidia cari canbio. que

mismo

casa de que el Banco

ria comprobará y

¡bilidad va puede

MIE)

a parcial par Las entidades antes

ra

atada

parao cue

wa del Feráo con la

acuda al

meneda or 1) rreepondicrdhe pere dear cando).

rra La

Ga garantiza que el régime

suda combinar da

ción tá, duriaite Lea

tara

AS ekquier creas el tipa c

rá

Mn

ad

Capacrimas

Ci caro

en

jera a

dá paertaág

Má may

extrandi

11.5 Aplicación de otras normas legales

4

irán duwrénte

PELS RETA HU

AO

2 2446032

eo normas  cambiari

disp ivos o leg

que dhararte La del. Contratos

pts TS canbisrios na
emo La quan empre que

ón a la

AE]

ividado de Hicdre

NES

da Na

aráo o lao vigencia de las A que

presuerde cLáList

guarragrt que

contempladas Los NUEVOS

orcas a dos que $6 hubiere acogido el

a

avenido que el Contratista

retomar las garantías

aro Crancitoriamente y que

qu €

no. crea derechos ni

rebomar grecrrh

Curctretista me to del

actiligaciones período

a los maewe dispositivos o — normas

garantías en

denáea garantías, 0. Crea

nales para el

Carbratds ta.

Nuevos

C nma4rma cambiarias,

garantías que

nte, deberán ser

explatac

Ex

Hijdrecar ba

contra

Cue

que

del

Lo

Fu

espana a

aa Cerrado de. Reserva

a PERUEE TREO.

Lo estable

E A

pre pásicaia e

Información Económica

El Contra

irá tourmaci dr merca

Centrado de delo Ferdú relativa a 14

TENE

rd

cor articula 7 de

GUrgánica

acá por Decreta

Licencia para la Explotación de
Petroleros ubicados en la
21-94-EM.--

las aa

de comi

vibles sobre la base de la

el fertículeo 108 de lá L

moda

de exploración y

ón de PERUPETRO S.A... corforme

blecida en la Ley HA 24

Orgánica de

Mitlada pedra

pora

cir ire

previa re par corvoca Lori

The Maple Gas Corporation fue iudicataria de la

eo en el Concursa Público Intermacionel NS GASN-001

COMO del Pera

de par PETROPERU S.A... bajo

Maladas

pautas HO 22779, el mismo

derugada

"Proyecto Integral Aguaytia” cu

dde

No 2446030

er la Gelva Cer Epa o

wbicade

BAD y

Que, PERUPETRO S.B., ha negociado con The Maple Gas

ruena Le términos y

Corporation del Perú, Sucursal

ee Lac

Carotie para la

condal car de das

Loles

Háderocariu una, en los Lotes

inmdalos «las

AO

abro cn

de la Ley NG 26221, Ley Orgáni de

disposicion

el Directorio de PERUPETRO S.A.» par

baca carrinros Cha

aria NE 1

sión  NQ

Acuerda de Direc adoptado en la Se

Rao del dia 11 de $ proyectos

cormitractuales antes citado ecutivo

por EA 6 il $ ue, de

acuerda 4

Ley HE como por

Drgérni ca de

normas aplicables,

el

ME SÓN, y demá

roger La por dichos

roto rad incisos 9) y 24) del

Pal ti del

E

de

y  Urgán

Bo MS 118 de la Lex

em DECRETA : Articulo 18.- Apruébase la

bolero ciar t

clatura de

la Selwa Central

los «a PERUPERTRO S.A. y arándolos

ión de contrata. L y memoerias

materia de negocia má

chas Lc rante del

Former part

los dos

Supremo. Artículo 28. Apruéban

1) de

Cu Eertra La ale AS Pruna Ls

Égcta a los Lotes 3l-Ek y 3D

E

elo priaerao

TESTIMONIO

contenidos, el

en ura CL cláusula

Lar CA) La

MA

arar

pond

palo y acta (8) anexos y

ntidas (22) cláusula

Sil, en ama clávsidia prelia

rarse

(72 an

una (01) ciáns IE

entre PERUPETRO S.A. Y The Maple Gas Corporation del Perú,

Fer ón del Banco aL de

del. Feráo en tación del para

ST da

sun E da

cécrmid

rene

E pe y A Org

Artículo 38. futorizase a PERUPETRO S.A.

(2) Comtritos de La va la

da

car a The Mage Caorperatiarn

MUA, 4 e el primera en Led

gunda en el La misa

que mapas y menor, que
forman perte o integrante de presente Decreta Baremo

Artículo 40 o Supremo rg

frendaido por los Ministros

¿ha de su exped

AOÍÓM ya

Dada en. la

dia y Mire

Ec

irte dí Meg mEurz cr

er Lima e

de Gobieraa,

riada Alberto Fujimori

Ei cuca

de il nove ner

de

»« "Jorge Camet Dickmann

¿“Jaime Agustin Sobero Taira

wargaádo de La Certera de Energía y

AAA Mide LAA

IL A

e 2446028

JEMOLUZADA EL. INS TRUMESTE,. LC

E DELE CUAL,

ER SL CORNTERIDO DEC. ACTO EL

DO uN El

DEL Adi Ha ER

DE PERUPETRO

PIDO, COM FECHA

E O AS EAS DE

ICI] CAER AR LA CARTA DE

MATI. DEL E

Tr COR

(eTEl IS RECRATIÓN —, EL

FAGO FOR CAPACITACION CAMFQRBAE AL. ACArRTZ

Y LÁ— FIANZA

INIA LNTRATO .

Te

Ia Eb LA NUMERO

2445951 == ¿Y CONCLUYE EM Lé FO DE MUERO 2446028

DEL LA ALE DOY FE Y FIRMAN

3 CORFORATIOR

(

“a HA

a Bruce Caceres

P- OA SAS CORPORATION DEL PERU SUCURSAL PERUANA *

TAS Ltrs £ de

CONCLUYE EL PROCESO DE FIRMAS El: MERTES cwcO DE MER DE Mi

NovEcieWTes MOVESAICUATRO -

+

RICARDO FERNANUINI

Es Copia Fotostática
a fojas... qbo var,

de acuerdo a Ley el que rubrice <. Cuneo?
cc cade 19 LE

A

y

NOTARIO DE LIMA

INSCRIPCION
REGISTRADA CL EA
E PEL

As Aga PEL To
REGISTRO DE... (Ls
LIMA

Con o.
CO rasesaea expido el rca

+ «- sus hojas, selle, sigao y firme co Lima,

“¿CARDO EEXNANDINL

ARIO DE

PARTIDA : 06006949 Tomo 0007 Foja 277 ACTOS, CONTRATOS Y DERECHOS PETROLEROS

277

mo hmide en los canos que señalo la pecsendo clolisula. El Miniatedo de Enegía
y Kinoas puede termioot sonel Conlealo 1 Contiotista no comple con disposición s0-

bro protección del medio ambiente, $1 completado el Mngrorg Hinino de Trabaja

estipulado an el ecáple culo gueto dos al Castelo ul

co sastinae con las operacione » bajo el Conbedo, «l a A A
, Pos

lo Heirimación del Condrabo. Anexo "A Descripción, debiflrco del Cod Vale hen

dios quién € Anexo “8 apa del teca cel Conte lle bending judo trad 9

DO er conmbmi-

ratva SS
o

€ quión ono Modelo de Carla de Redención desfago arc Aro E Pd

Miden bo gs, AE Sigo ins

] Contrato de pedido ho ado pa <>

E ¿sendos Reto, EOS

¿en Bei EN OS NÚ AO

Code Fonos poa el Roquamo. Minimo de Tobago - Af B IN errada

de Hedicida, Fiscalización y Conkol de cal

dilaciones y pozos exialenkeo em el

dado enel Amtento dos mel quimen yo

tercero del libro Diario. Des cel

9:39 Pagina 1 de 1

de qerher dieciocho de Mazo

z
>
E
z
2

Ho po de mil novecientos 00

OPIA Ni

ma gia Ea ds ra
Ito Rega Pblico del li teocasburos
Dirección Góueras de Hidrocasbureg

IMPRESION > 16:02:20 1

. SON “ ¿e vu idas Limo, he. Ricardo Pesnondios
A

aprarps mareo Es nm,
ce caca. , con donteilto en Los Begontas 1u0-

e Vorvgates, representada pos du

deoctartos cuare (e San 48, Lima ¿pe HADCE SAS CORPORATION DEL PERO,
BE

DUCORSAL PERUANA , en Só el Condrabisla, cepresentado por so Gerende General

S- Rex Y Canon y bloc Nacional pr Fenzolo Rodriguez Rivero, el

Conkato de La la Explolación de Hidrocarburos en los Loles 3128

y AID, con la Inlerendón de la empresa The Maple Resources Corporation, debi-

demente representada poc su Presidende 00. Zack wo Honts e mlervención del Banco

Cenhal de Reservo del Vecó copresentado por los señorer Javler De lo ocho Marie

Gocente Genecol y Ritoido Llague Godard, Geende de Operaciones Internacionales.

SAN ISIDRO

Las pares acuerdan lo siquiente : Crdosola Vreliminos Generalidades. La ¿pesa

PARTIDA : 06006349 Tomo 0007 Foja 278 ACTOS, CONTRATOS Y DERECHOS PETROLEROS

2.78

he Mople Gas Compocadion del Perú, Sucursal Peruana, obtiene la Bueno Pio del |
Concoro Pillica Jolaccacionot pora al Desacolla de las Operociones Midrocacburr- -
peros del Bioyecto Integral de Aguaylía N*GAS0- DO-Y2, El dicas madertes

i
1
del Eomdioto, comprende los leles 31-85 y 5i-b cha, ipción yubleación a; |
Parecen en los Anexos VA-4%, “ama? del pic Mrdeho. Penpetra «a Hhules |
del Arco del Contrate, siendo los Hidrocar bus y

de proptaded del Ertoda y los
exhardo + de propiedad de Taupeko. a en SAN uo son.
cedo de gon la lay veindracio mail decian Mino, porglelabrar MEAN Con-
Jen to de Licencto para lo explotación ES ss de pro-
¡predad de los Hictocosbucos extaldgiligo: ES Lan, cabo
a lo ebipulad .. l comhato. €l se e pagar al A « drcauda de
Fespeleo,, la ragolía «a ejectiviMgg las condicigon y ES os senal
¿Conketo. Clafusula Py ¡Q Xciones. SÁ 5, NO ÓN u

AS epadluara?

lotto común es prod la os e iaa el
lodos las opriaciane do a cn => crea Conbrado y
ls llevara a a o a Alegia de Statutes id al área dal Corra ta,
y puro de ella, en gg: seal mdp «RS la Segeartrión de loz

esnciones Dieeciión Egreso de ¡aca lización. El Contrahya.
t
ta MS ses referpable Jos los tecalós Féonteo y, pinancieras y ecos

SS la ó Dad la ug ansia del Condeato Terupetes

histo 4 e. o del Boigo existente. El Centeatirda no asu

se E kda cara OS la O Compromn a, posado presente op,

con te a con SÓ ce 80 Ss convento» suscritos por Pehoped vo !

pelo lercera, qe ES tano modo el Contatista mareado” libre de

Ea do PES

MM ecu MPhzo, codi iones y Garantias. El Boro del presente corlrodo

esde veinte ontados a partir de la ¿ocho de Suscripción , a menos quede
establecido en otras exbipolociones del Comento varre el plars.

moeesperto a sus comodos con terceras partes,

«conformidad
La duración del Contrato podid extenderse no pudiendo exceda de cuarenta. años

condados a puete de lo pecho de suscripción. El Pregiara Mirino de Tiobojo debed
enconkane qorantizado mediante el odorgomiento por el Contotisio de una plana ¡

Bolidaria, sin benegicio, excusión, incondicional, irrevocable y de
Ree India pg Laa
UN
4
16 FEB, 208 9%

CAJA PUBLICIDAD
ATENDIDO.

lonático, amidido por un banco establecido en el

IMPRESION : 16/02/2011 10:49:41 Pagina 1 de 1
COPIA INFORMATIVA
PARTIDA : 06006949 Tomo 0007 Foja 279 ACTOS , CONTRATOS Y DERECHOS PETROLEROS

279

El Mendo de lo Fianre se ulica en el Anezo “o Maple Reroncos Aporodion
a o O A
sula Cuarto? Proyono Minimo de Thohajo. Ei Ponbrabicd ace obliga atiator La Opera

siones mal Arca del Conticto contro del pioro de ciento vei ontados e porte

de lo pecho de mucipción, salvo sou de fuero mayor do a tarenet jus
Hpexdar y osegiadas po Pespadro. En ruso coslinpio ,

lodos sui derecho >

le carla pionia del Repara Minimo de Tiabojo-

relación en el fico del Cordial Y Conrad . ho de 1,
pedorión en el fico del Conlicdo poe ed Conbiadin so en illo de as
¡ A

EN Coeliria presentara y Verupelaa y 0 lo

coto Qca
ventos que de señalo mel adi A onto. El co eo MN ala en,
petoión y ino pención económico de E de Ridio q LA de los ¡Enero dl es
ant “ndato, en cuan de incomplimian] 10 soya parto Dd ett
de on vacimarto o Yacimia Mg tarda Epláta tales senda yor.
ma cordinyo de uno sobival bo na ON EN e Ag he
AS NS > en lu ESA PAN
de

$
slaio 0 un phn com ICO 1422 cola Hiniddeato de

Farga y Minos Jingles” al aona diia dY de ni Ar Añenteo
de onalinais lución ce obligalino comprendo. E rusula de.
10 Minrentas Cronos y Esp Yo Confiafial a mantendra! a Pa.

pedo y os ección La de, <a baje oy ratas permanente,

apor aa o a Ap erenére Judo lo In
: e : 048 y ensl Regtonente de los Ac:

A y Engpjeción de Qirocarbresa. El Conteotido pre

senda MS la impor que agil eo el acorde 607 del presen

de Ponticdo la E
dees miembros del o 2. 93830

ss ademno? Teno

COPIA INFORMATIVA

3
3
a
£
>
3
E
Z
3
2
3
E]
3
2
[ra
a
2

le Soperuiión. Estoró composriado por

fernur y tres mrembsos de Peropateo e

atubociones que ac mencionan enel acópide 4-2

dei pezserdo Condado Clávaclo MelaraiRegotio y Valorización El Conkeodia-

3 >
E o
da pequió ona fegolra en epoctivo, el valor de lo seqola ee emtablece en el 13 Q
acíole 8-2 del Condado. En caso que los podes no pudicion legos o colgurem | a] 2
2
de los ocueidos contemplados en edo clgumlo, cualquiera de ellos podio! ant ci- Z e 3 2 -
do de Mentes al ses anidido porn Comibe de Concilioción computo | 7 E : ma
'. na Opraidn déinico el ser 13 Y 125 a] az'
Ñ el z pr au
E wm !
70 - y
7 — >
a] 2 <« |
0]

Zona Re
PARTIDA : 06006949 Tomo 0007 Foja 280 ACTOS, CONTRATOS Y DERECHOS PETROLEROS

280:

porher miembros ¿dos de ellos elegidos por codo pode y el tercera amd de

kesminado pos acuerdo de by dos miembros anteriores, Clówulo Novena” Teibuto ».!

Es Conbictisla esto” sujeto al régimen Fibutario cominegel Peró, que incluye ul

Impuesto a lo Renta, mor como o los nomas especí 0
Vineta mil dociendos veintiono. El pogo por ESA Mon, pobiecunon y par!
hicipación en lo senta sesd de corgo de Ti o Conti pogars lost
culos aplicables o lar imporlaciones de iclgle do piña! faire AN
pos al comtolisia pora Meios o cabo los br de SN a ES Estada
., OS al o ista el be.
igeng dal E BAS por lo euol
quedona sujeto, Gnicanente, al deibulario dote o lo pecho de Syscclpclón.
Cláusula Décimo! Derechos As SX El Conifipalo podio aportas ¿ete
Ae, durante der años, ¡e a ado a Doy SS delos

Tubuler de imporlución, y ndo qa seu) Sy See El Con - E
catala poder” exporta di Lo! idhoco busy que ler Dando RR 0 fans
de- Cldusula ¡E Jn: 0% en cto anco Central de ,
Reena del Ts poco Bargas AL Esta contegido los garantias que
se indican en de ctorifáp El Sabe cártel Pao del Pero gararro
quee AQ. ¿eOginen Cájar cn alo qenho de sucnipeión

la paibilidadi5 Conversión o birtaas, garan='
dkiza gimen L ide Pou idas online diendo de aplicación

. mlradista, ant

e Als Ntonkate: El Conkaluto semlrra”
mensqprente ¿8 Centeol de mondo fr tmpomución selodivo a suactivi"
idad He condes Cefusuly ¡loo nelas Tebajodores. Es condealera como

Maloco" Aer persa, SN loa reno señaladas por la ley, puede con=

dadar personol profes peciolicado extranjera que conmdere insusti-
Avtble, EN Terceros Totección Ambiental. El Contradito se ob

a Hhavés del Ninistecio de Economía y
nejicto de estobilidod tibolaio

COPIA INFORMATIVA

IMPRESION : 16/02/2011 10:49:44 Pagina 1 de 1

“a +
qu a cunplis comnormas sole Medio Ambienke. Conjome a ley, el Contatesto E o a
desde lo pecho de Enicio, ser? tesponsuble por los daños ocacionador a Varo] 3 30
3
peto %%o terceros, resultantes de la contominación ambientol caucados ex-| E 2 5 O€£
a 2-
lostioment= po: los Oparactonas que cda lewo cabo segín condbe y o m6
0 sean aibvibles en hodo 0 en pode a los achurdodes y operaciones de cool [3 z E dá
E
quer oo parle, incluyendo Relopera %o Pempetre. Lo tesponsobilidad previi 2 0 2 Á F
24
¡5

PARTIDA : 06006949 Tomo 0007 Foja 281 ACTOS, CONTRATOS Y DERECHOS PETROLEROS

28)

de en esta clfacula no puede ser deonsperido por ninguno cacén a Pesspebro.
Citusalo Décimo Caria? Conservación de Hidrococboro s y Revención conteo.

pérdidas. Cleusulo Décimo Quintas Capacitación y Tranaparencio de Tecnolo.
gía: Cidumlo Décmo Sexta Cesión. Cabe lo cesdn utsa a Peru
pedro y debera llevarse a cabe xn el Pedo Et Coke ¿0 derecho, pre:
iso amas 6 Tenpetro y con la opobación del tarea, , a honaparit dodo |
o porke de su parficipoción en el Combolo a «e cin hino >,
Mera? El Comhahidlo clebero ¡levas su contarla, A Pon S ler
en Dólocs > Cidusulo Décimo Oclova: Vario d. úsulo sel Neve e

za Nayor y Cass Forluido. Estan lacivyidol € swbro horlga hos, |

actos tesorielas, efe. Binguno de las

AAC AR lo Meératidn de

una obligación o 2 eomplimianto eN To o depestio so neta «eds
mino en que dicho porte ZO ¿dD, ae :
koto o queres mayar y as sed de QA SN ¡Dr de-'

buda complimiento- Los pork; Comihe: ES + olorly lo per

bsente a érdo cidos dustlo ae M0 ¡on Ponemos

ciones A Pepelro 5.R- Mp? MA ue, « SOÉSon Imidto, |
l

Lima 24, al Can ata, Harcogi iso, 21. Elo

Migésimo SS ¡ento e “y venio KeQhic). El presende !
Conkalo se h OS , po S:Ylá a los unos lega. |

les del Bes elenido «Bección Sta MA que de dl ne

> a ha Ende AS Cualquier litigpo,

OA Ne ÉS ette Contado o relativo a El
ide y peo y e no puedo ser cezuelda pos acudo
Co sp Do de arto wiemciona! de de.

recho eqún Lefateneraly inde Arbrkco¡< a llevare” a cobo en idio-
ma Castellano. Enlongrrevido se cadita a Reglanento de Procedimientos de

lo Comisión Inleraneguaho de Arbitraje Comercial vigente a lo pecho de suscuipo

<ión. Los debidos sedo Ares. El Arbikoje dended logos en Lima, selva lo

lc Lima

establecido «a do presente clgusula. Las parles renuncian a los recursos de .
onvloción, casación O welguier afro tecuro Impugnativo cantea el laudo Achia !

i
Wral, el cual verd obligators y dejinitivo paro los partes. Los pardesies

¡Suncian o cualquies reclomación diplomática. Cate contiato se tedacto e in-

Istral y Sd
SAN ISIDRO

Zoma Re:

15 FEB, 2011

94

IMPRESION : 18/02/2011 10:49:45 Pagina 1 de 1
COPIA INFORMATIVA

CAJA PUBLICIDAD
ATEN DIDO

PARTIDA : 06006949 Tomo 0007 Foja 282 ACTOS, CONTRATOS Y DERECHOS PETROLEROS

282

Heel en el idiona castellano, por le que los portes convienen en que e
ha versión <a la énteo y la optetol Clduscla Viquatno Segunda: Tarna
leión. Se vigo poc namas del Código Civil en cuando no este preotabo an ley |
ld. Mideocostanos y al Conkcodo, Toade desen aleronc dad al plana de |
gon dal Combate por acuerda es di hua El contrato se real”
hueca de pleno derecho y sin previo PU los ca Ml señalo la |
| presente eldosula. El Mintrleno de «> y Manaos A
¡de el Contrato al el LE con AS . pro= |
¡Aección ol Medio Anbient ado el Lo, e de Traba!

so estipulado un los sub ac xy EE Robtrdo jusbipa-
lem queno > BES A SS o- gp ciones Bajo el Corbrado,
jode solitos a me try CES O! EA 4" des

'exfpción del Áeco

Ey totaga a Sn a 2 des
«y: Ú 1-B, Coli . Anexo “8”

Hope del Arca fe nfrato — LORES Ot So. de “E” Casta Ban:
za para RAE Hodelo de Carta!
¿de Reducción de so glo ta" filantr Coporobiva. A-
ADE, Medi, a y Serdeal de Cali
A bara » (gy los Ay as yÍmeb. Anexo *P" Equipos, *
ES od exi Lorca» Anexos pomon parte ¡
de E Seller drid Sóndado en el Asiento dos mil qui
0) di cs pas decoblgiaco, Loro tercero del Libro Diana |
QA A. con Elda de Lacio del Bonco de lo Nación de pecho:
dos Li SS SN noventicuadra. Lima verndisais de Na-|
e 1 :

Na

estperén: del Rico

na

ede Lima
Sa
E
4,
É
3

da tte
22 E 225 OS +

4
|

IMPRESION : 16/02/2011 10:49:46 Pagina 1 de 1
COPIA INFORMATIVA
